Exhibit 10.1

THIS AGREEMENT OF LEASE (this “Lease”), made as of this 30 day of April, 2013
(the “Effective Date”) by and between BATTERY COMMERCIAL ASSOCIATES LLC, having
an office c/o The Moinian Group, 3 Columbus Circle, Suite 2300, New York, New
York 10019 (“Landlord”) and CONSTANT CONTACT, INC., having an address at 1601
Trapelo Road, Waltham, Massachusetts 02451 (“Tenant”).

1. BASIC LEASE TERMS.

A. Definitions. The following definitions contained in this subsection A of this
Article 1 shall have the meanings hereinafter set forth used throughout this
Lease and the Exhibits and Schedules (if any) annexed hereto and made a part
hereof.

 

  (i) “Base Tax: Year’’ shall mean the Tax: Year commencing on July 1, 2013 and
ending on June 30, 2014.

 

  (ii) “Broker(s)” shall mean Cassidy Turley and Richards Barry Joyce &
Partners.

 

  (iii) “Building” the building known as 17 Battery South, County, City and
State of New York.

 

  (iv) “Commencement Date” shall mean May 1, 2013

 

  (v) “Expiration Date” shall mean October 31, 2018.

 

  (vi) “Permitted Uses” shall mean general, executive and administrative offices
use and for no other purpose.

 

  (vii)

“Premises” shall mean a portion of the eleventh (11th) floor in the Building, as
more particularly shown on Exhibit 1 annexed hereto and made a part hereof.

 

  (viii) “Real Property” shall mean the Building together with the plot of land
upon which such building stands.

 

  (ix) “Rent” shall mean the Rent payable hereunder as set forth on the rent
schedule attached hereto and made a part hereof as Schedule E.

 

  (x:) “Rent Commencement Date” shall mean June 1, 2013.

 

  (xi) “Security Deposit” shall mean the amount of $107,205.00.

 

  (xii) “Tenant’s Proportionate Share” shall mean 4.67%.

Notwithstanding anything to the contrary contained in this subsection A of this
Article 1, Articles 1 through 50 of this Lease shall control the rights and
obligations of the parties hereto.

B. Demise. Subject to and upon the terms and conditions of this Lease, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises.

C. Term. This Lease shall be for a term (the “Term”) which commences on the
Commencement Date and ends on the Expiration Date, unless sooner terminated
pursuant to any of the terms, covenants or conditions of this Lease or pursuant
to law. In the event that the date set forth above for the Commencement Date is
not a date certain, then within ten (10) days of Landlord’s request, Tenant and
Landlord shall join in the execution of an agreement stipulating the
Commencement Date, the Rent Commencement Date and the Expiration Date of this
Lease, substantially in the form annexed hereto and made a part hereof as
Exhibit 2 (the “Commencement Letter”). In the event Tenant fails to execute and
deliver such agreement to Landlord within ten (10) days from Tenant’s receipt
thereof, then, in such case, the Commencement Date, the Rent Commencement Date
and the Expiration Date set forth in such agreement shall be deemed conclusive
and binding upon Tenant, provided however, such failure to execute the
Commencement Letter shall not affect the effectiveness of the terms and
provisions of this Lease.

D. Rent. (i) Commencing as of the Rent Commencement Date, and continuing
throughout the Term, Tenant shall pay Landlord the annual Rent set forth on
Schedule E annexed hereto and made a part hereof, payable without demand, on or
in advance of the first (1st) day of each month in equal monthly installments,
in lawful money (legal tender for public or private debts) of the United States
of America, at the office of Landlord or such other place as Landlord may
designate from time to time without (except as otherwise expressly set forth in
this Lease to the contrary) any set-off, offset, abatement or deduction
whatsoever, except that Tenant shall pay the first (1st) monthly installment, in
the form of a check, upon Tenant’s execution of this Lease. If the Rent
Commencement Date occurs on a date other than the first day of a calendar month,
Tenant shall pay to Landlord on or before the first day of the next month the
monthly installment of Rent for such partial month on a pro rata basis (based on
the actual number of days in the commencement month), and the first month’s rent
paid by Tenant as described above shall be applied to the first full calendar
month of the Term for which Rent shall be due and payable. Such payment,
together with the sum paid by Tenant as first month’s Rent upon the execution of
this Lease, shall constitute payment of the Rent for the period from the Rent
Commencement Date to and including the last day of the next succeeding calendar
month.

 

1



--------------------------------------------------------------------------------

(ii) Tenant has agreed to pay to Landlord a three (3.0%) percent annual
cumulative and compounding increase in the base Rent in lieu of operating
expenses escalations for the Term of the Lease, and any renewal thereof. Such
increase is included in the base Rent as such is set forth on Schedule E annexed
hereto and made a part hereof.

E. Rent Credit. Notwithstanding anything to the contrary hereinabove set forth,
provided this Lease is in full force and effect and Tenant is not in material
default under this Lease, beyond any applicable notice and cure periods, if any,
Tenant shall be entitled to a credit against the base Rent for the period:
(i) from the Commencement Date through the Rent Commencement Date; and (ii) from
the three (3) month anniversary of the Rent Commencement Date through and
including the date prior to the seven (7) month anniversary of the Rent
Commencement Date. The foregoing rent credits shall be null and void “ab initio”
if Landlord at any time terminates this Lease or re-enters or repossesses the
Premises on account of any default of Tenant under this Lease, and Landlord
shall be entitled to recover from Tenant, in addition to all other amounts
Landlord is entitled to recover, the aggregate amount of the rent credit herein
provided for.

2. USE AND OCCUPANCY.

A. Permitted Uses. Tenant shall use and occupy the Premises for the Permitted
Uses, and for no other purpose.

B. Use Prohibitions. Anything contained herein to the contrary notwithstanding,
Tenant shall not use the Premises or any part thereof, or permit the Premises or
any part thereof to be used, (i) for the business of photographic, multilith or
multigraph reproductions or offset printing, (ii) as an employment agency, labor
union office, physician’s or dentist’s office or for the rendition of any other
diagnostic or therapeutic services, dance or music studio, school (except for
the training of employees of Tenant), (iii) for a public stenographer or typist,
(iv) for a telephone or telegraph agency, telephone or secretarial service for
the public at large, (v) for a messenger service for the public at large,
(vi) gambling or gaming activities, obscene or pornographic purposes or any sort
of commercial sex establishment, (vii) for the possession, storage, manufacture
or sale of alcohol, drugs or narcotics, (viii) for the offices or business of
any federal, state or municipal agency or any agency of any foreign government
or (ix) for a security or guard service. If any provision of this Lease permits,
in whole or in part, use involving fabrication of any product or assembly of
components of any product or the sale of any product or service, such use is
only permitted to the extent lawful under the present certificate of occupancy
for the Building and under laws, ordinances, regulations, rules and orders of
any governmental body having jurisdiction over the Premises, from time to time
in effect. The provisions of this Article shall be binding upon Tenant’s
successors, assigns, subtenants and licensees and shall not be waived by any
consent to an assignment or subletting or otherwise except by written instrument
expressly referring to this Article. Nothing in this subsection B shall preclude
Tenant from using any part of the Premises for photographic, multilith or
multigraph reproductions in connection with, either directly or indirectly, its
own business and/or activities.

C. 11th Floor Common Lobby. Provided that: (i) Tenant and Wall Street Access
Inc. are the only two tenants who occupy any space on the eleventh (11th) floor
of the Building; and (ii) Tenant and Wall Street Access, Inc. have entered into
a written agreement as to the procedure, coordination and operation of the joint
use of the common area of the lobby located on the eleventh (11th) floor as a
joint reception area, and such written agreement is delivered to, and on file
with, Landlord; and (iii) the common area of the eleventh (11th) floor lobby is
used for Tenant and Wall Street Access’s reception area only, Tenant shall be
permitted to use the common area lobby located on the eleventh (11th) floor as a
reception area for Tenant and Wall Street Access Inc. In the event that either
Tenant or Wall Street Access Inc. is no longer a tenant or occupant of the
eleventh (11th) floor of the Building, the rights granted to Tenant expressly
set forth in this Article 2(C) shall immediately terminate and expire and the
eleventh (11th) floor common area lobby shall immediately revert back to common
area, with Tenant have no right to use such as reception or for any other use
and Landlord shall take back such space to be used as similar other common areas
in the Building. In the event that Landlord takes back the eleventh (11th) floor
common lobby pursuant to the terms of this Article 2(C) such shall not entitle
Tenant to any abatement or diminution of rent, or relive Tenant from any of its
obligations under this lease, or impose any liability upon Landlord, or its
agents, by reason of inconvenience or annoyance to Tenant or injury to or
interruption of Tenant’s business or otherwise. Notwithstanding anything to the
contrary, in the event that a new tenant leases all of the balance of the
Premises which not subject to this Lease, and such occupant is not Wall Street
Access, the accommodation granted to Tenant in connection with the 11th Floor
Common Lobby shall be permitted provided that Tenant and such new tenant enter
into a written agreement agreeing to the common use of the 11th Floor Common
Lobby, in a similar manner as was agreed to with Wall Street Access and such new
tenant occupies the full balance of the 11th floor which is not subject to this
Lease.

 

2



--------------------------------------------------------------------------------

3. ALTERATIONS.

A. Alterations Within Premises. (i) Tenant shall not make or perform or permit
the making or performance of, any alterations, installations, improvements,
additions or other physical changes in or about the Premises (“Alterations”)
without Landlord’s prior consent. Subject to the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, and to the provisions of this Article, Tenant, at Tenant’s sole and
exclusive cost and expense, may make Alterations in or to the interior of the
Premises which are nonstructural, do not affect the Building’s mechanical,
electrical, plumbing, Class E or other Building systems or the structural
integrity of the Building, do not affect any part of the Building other than the
Premises, do not affect any service required to be furnished by Landlord to
Tenant or to any other tenant or occupant of the Building, do not reduce the
value or utility of the Building and which are performed only by contractors and
mechanics first reasonably approved by Landlord and in compliance with all
applicable laws. Tenant shall not perform work which would (i) require changes
to the structural components of the Building or the exterior design of the
Building, (ii) require any material modification to the Building’s mechanical,
electrical, plumbing installations or other Building installations outside the
Premises, (iii) not be in compliance with all applicable laws, rules,
regulations and requirements of any governmental department having jurisdiction
over the Building and/or the construction of the Premises, including but not
limited to, the Americans with Disabilities Act of 1990, or (iv) be incompatible
with the Certificate of Occupancy for the Building. Except as otherwise
expressly set forth herein, any changes required by any governmental department
affecting the construction of the Premises shall be performed at Tenant’s sole
cost and expense. All Alterations shall be done at Tenant’s sole cost and
expense and at such times and in such manner as Landlord may from time to time
reasonably designate pursuant to the conditions for Alterations prescribed by
Landlord for the Premises. A copy of the current construction conditions and
requirements for tenant alteration work and new construction is annexed hereto
and made a part hereof as Schedule C.

(ii) Provided that Tenant has provided Landlord with fifteen (15) days prior
written notice prior to the commencement of any work performed and that such
Alterations do not exceed $75,000.00 in the aggregate in any one (1) lease year,
Tenant shall be permitted to, without first obtaining Landlord prior consent,
make minor alterations, provided such alterations are: (ii) are nonstructural,
(iii) do not affect the Building’s mechanical, electrical, plumbing, Class E or
other Building systems or the structural integrity of the Building; (iv) do not
affect any part of the Building other than the Premises; (v) do not affect any
service required to be furnished by Landlord to Tenant or to any other tenant or
occupant of the Building; (vi) do not reduce the value or utility of the
Building; (vi) are performed in compliance with all applicable laws, rules,
regulations and requirements of any governmental or quasi-governmental agency
and otherwise in compliance with all of the terms of this Lease; and (vii) do
not require the filing of any plans or obtaining of any permits with any
governmental or quasi-governmental authority. Simultaneously with the delivery
of the prior notice as required under this paragraph 3(A)(ii) Tenant shall also
deliver to Landlord any specifications, work contracts, and such other
information which clearly identifies the nature and cost of the work to be
performed in each instance.

B. Restoration of Premises. All furniture, furnishings and movable trade
fixtures and removable partitions installed by Tenant must be removed from the
Premises by Tenant, at Tenant’s sole cost and expense, prior to the Expiration
Date. All Alterations in and to the Premises which may be made by Landlord or
Tenant prior to and during the Term, or any renewal thereof, shall become the
property of Landlord upon the Expiration Date or earlier end of the Term or any
renewal thereof, and shall not be removed from the Premises by Tenant unless
Landlord, at Landlord’s option by notice to Tenant given to Tenant at the time
Landlord approves such Alteration, elects to have them removed from the Premises
by Tenant, in which event the same shall be removed from the Premises by Tenant,
at Tenant’s sole cost and expense, prior to the Expiration Date. In the event
Landlord elects to have Tenant remove such Alterations, Tenant shall repair and
restore in a good and workmanlike manner to the condition existing prior to such
installation (reasonable wear and tear excepted) any damage to the Premises or
the Building caused by such removal. Any of such Alterations or other property
not so removed by Tenant at or prior to the Expiration Date or earlier
termination of the Term shall become the property of Landlord, but nothing
herein shall be deemed to relieve Tenant of responsibility for the cost and
expense of removal of any such Alterations or other property which Tenant is
obligated to remove hereunder. Notwithstanding the foregoing, or anything
contained in this Lease to the contrary, in no event shall Tenant have any
obligation to remove Tenant’s Initial Alteration Work at the expiration or
earlier termination of this Lease.

C. Chlorofluorocarbons. Anything contained herein to the contrary
notwithstanding, in the event Tenant shall perform any repair or remove any
mechanical or other equipment within the Premises containing chlorofluorocarbons
(“CFC’s”), the repair or removal of such equipment, as the case may be, shall
conform with all requirements of law and industry practices. Additionally, any
such repair or removal shall be done by contractors reasonably approved by
Landlord and subject to the procedures to which Landlord’s consent shall have
previously been obtained. Tenant shall indemnify and hold Landlord harmless from
and against any and all liability, costs, expenses or damages resulting from any
contamination within the Building, as a result of the repair or removal of any
of the aforesaid equipment containing CFC’s by Tenant.

 

3



--------------------------------------------------------------------------------

D. Submission of Plans. (i) Prior to making any Alterations, Tenant (i) shall
submit to Landlord or to a consultant appointed by Landlord (“Landlord’s
Consultant”) detailed plans and specifications (Including layout, architectural,
mechanical, electrical, plumbing, Class E sprinkler and structural drawings
stamped by a professional engineer or architect licensed in the State of New
York) for each proposed Alteration and shall not commence any such Alteration
without first obtaining Landlord’s approval of such plans and specifications
which approval shall not be unreasonably withheld, conditioned or delayed,
(ii) shall pay to Landlord all reasonable costs and expenses incurred by
Landlord (including the cost of Landlord’s Consultant) in connection with
Landlord’s review of Tenant’s plans and specifications up to a maximum of
$4,500.00 for each review (however, the payment to Landlord by Tenant of such
cost and expenses shall be limited to actual out-of-pocket expenses in
connection with Tenant’s Initial Alteration Work), (iii) shall, at Tenant’s sole
cost and expense, obtain all permits, approvals and certificates required by any
governmental or quasi-governmental bodies (provided that Landlord shall
reasonably cooperate with Tenant and reasonably assist Tenant in Tenant’s
obtaining any permits, approvals or certificates, including any permits,
approvals or certificates required by the Landmarks Preservation Commission,
however such cooperation shall be limited to execution of any required filings,
which require a signature by landlord, and shall all be at no cost or expense to
Landlord), and (iv) shall furnish to Landlord evidence that Tenant. and Tenant’s
contractors and subcontractors engaged in connection with such Alterations, are
carrying such insurance as set forth in Schedule C annexed hereto and made a
part hereof. Upon completion of such Alteration, Tenant, at Tenant’s sole cost
and expense, shall obtain certificates of final approval of such Alteration,
including the “as-built” drawings showing such Alterations, required by any
governmental or quasi-governmental bodies and shall furnish Landlord with copies
thereof. All Alterations shall be made and performed in accordance with the
Rules and Regulations (hereinafter defined) and in accordance with the Americans
with Disabilities Act of 1990, as amended, including but not limited to the
accessibility provisions thereof; all materials and equipment to be incorporated
in the Premises as a result of all Alterations shall be new and first quality;
no such materials or equipment shall be subject to any lien, encumbrance,
chattel mortgage or title retention or security agreement. Landlord’s approval
of Tenant’s plans, specifications and working drawings for Alterations shall
create no responsibility or liability on the part of Landlord with respect to
their completeness, design, sufficiency or compliance with all applicable laws,
rules or regulations of governmental agencies or authorities.

(ii) To the extent Landlord’s review and approval of Tenant’s plans and/or
specifications is required pursuant to this Article, Landlord shall promptly
review, in good faith, Tenant’s plans and specifications submitted for
Landlord’s approval under this Article and shall notify Tenant within fifteen
(15) days of the receipt thereof that Landlord either; (i) approves Tenant’s
plans and specifications as so submitted, (ii) disapproves Tenant’s plans and
specifications (stating the reasons therefor with reasonable specificity),
(iii) requires clarification or additional information or {iv) has engaged the
services of an outside consultant to review Tenant’s plans and specifications
(an “Outside Consultant Notice”). If Landlord fails to respond to Tenant’s
submission of Tenant’s plans and specifications within fifteen (15) day period,
Tenant may give a notice to Landlord referencing this Article 3(D)(ii) and
stating in bold, 14- point font the following:

“YOU AS LANDLORD HAVE FAILED TO TIMELY RESPOND TO TENANTS REQUEST FOR LANDLORD
TO CONSENT TO TENANTS PLANS AND SPECIFICATIONS PURSUANT TO ARTICLE 3 OF THE
LEASE OF A PORTION OF THE 11th FLOOR AT 17 BATTERY SOUTH, NEW YORK, NEW YORK,
AND YOUR FAILURE TO RESPOND TO TENANT ON OR BEFORE THE DATE WHICH IS FIVE (5)
BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE SHALL BE DEEMED A WAIVER
APPROVAL OF THE ALTERATIONS IDENTIFIED WITH SUFFICIENT DETAIL IN SUCH PLANS AND
SPECIFICATIONS.”

After receipt of such second notice, if Landlord fails to respond to Tenant’s
Plans within such five (5) business day period, Landlord shall be deemed to have
granted approval to Tenant’s Plans specifications. If Landlord delivers an
Outside Consultant Notice within the time period set forth above, the effect
thereof shall be to extend by five (5) business days the number of days that
Landlord shall have to respond to Tenant’s plans and specifications.

(iii) Promptly following the substantial completion of any Alterations, Tenant
shall submit to Landlord: (a) one (1) sepia and one (1) copy on floppy disk
(using a current version of Autocad or such other similar software as is then
commonly in use) of final, “as-built” CAD drawings and plans for the Premises
showing all such Alterations and demonstrating that such Alterations were
performed substantially in accordance with plans and specifications first
approved by Landlord and (b) an itemization of Tenant’s total construction
costs, detailed by contractor, subcontractors, vendors and materialmen; bills,
receipts, lien waivers and releases from all contractors, subcontractors,
vendors and materialmen; architects’ and Tenant’s certification of completion,
payment and acceptance, and all governmental approvals and confirmations of
completion for such Alterations.

E. Mechanics’ Liens: Labor Conflicts. Any mechanic’s lien filed against the
Premises, or the Real Property, for work claimed to have been done for. or
materials claimed to have been furnished to, Tenant, shall be discharged by
Tenant within thirty (30) days after Tenant receives notice of same, at Tenant’s
sole cost and expense, by payment or filing the bond required by law. Tenant
shall not, at any

 

4



--------------------------------------------------------------------------------

time prior to or during the Term, directly or indirectly employ, or permit the
employment of, any contractor, service provider, mechanic or laborer in the
Premises, whether in connection with any Alterations, cleaning services or
otherwise, if, in Landlord’s sole discretion, such employment will interfere or
cause any conflict with other contractors, service providers, mechanics, or
laborers engaged in the construction, cleaning, maintenance or operation or the
Building by Landlord, Tenant or others. In the event of any such interference or
conflict, Tenant, upon demand of Landlord, shall cause all contractors, service
providers, mechanics or laborers causing such interference or conflict to leave
the Building immediately.

4. REPAIRS. Landlord shall maintain and repair the public portions of the
Building, both exterior and interior, structural and non-structural, including,
without limitation, all Building systems which serve multiple tenants in good
working order. Tenant shall, throughout the Term, take good care of the Premises
and the fixtures and appurtenances therein and at Tenant’s sole cost and
expense, make all nonstructural repairs thereto as and when needed to preserve
them in good working order and condition, reasonable wear and tear and damage
for which Tenant is not responsible under the terms of this Lease excepted. If
Landlord is requested by Tenant to replace any lamps, tubes, ballasts and
starters in the lighting fixtures installed in the Premises, Tenant shall pay
Landlord for all replacements to the lamps, tubes, ballasts and starters in the
lighting fixtures installed in the Premises. Notwithstanding the foregoing, all
damage or injury to the Premises or to any other part of the Building, or to its
fixtures, equipment and appurtenances, whether requiring structural or
nonstructural repairs, caused by or resulting from the carelessness, omission,
neglect or improper conduct of, or Alterations made by, or any work, labor,
service or equipment done for or supplied to, Tenant or any subtenant, or the
installation, use or operation of any property or equipment by Tenant or any of
Tenant’s subtenants, agents, employees, invitees or licensees, shall be repaired
promptly by Tenant, at its sole cost and expense, to the satisfaction of
Landlord. Tenant also shall repair all damage to the Building and the Premises
caused by the moving of Tenant’s fixtures, furniture or equipment. All the
aforesaid repairs shall be of quality and class equal to the original work or
construction and shall be made in accordance with the provisions of Article 3
hereof. If Tenant fails after ten (10) days notice to proceed with due diligence
to make repairs required to be made by Tenant hereunder, or if Landlord elects
to make any repairs in or to the Building or the facilities and systems thereof
for which Tenant is responsible, the same may be made by Landlord, at the
expense of Tenant, and the expenses thereof incurred by Landlord shall be
collectible by Landlord as additional rent within thirty (30) days after
rendition of a bill or statement therefor. Tenant shall give Landlord prompt
notice after discovery of any defective condition in the Premises for which
Landlord may be responsible hereunder. Except as expressly provided in this
Lease to the contrary, there shall be no allowance to Tenant for a diminution of
rental value and no liability on the part of Landlord by reason of
inconvenience, annoyance or injury to business arising from Landlord, Tenant or
others making, or failing to make, any repairs, alterations, additions or
improvements in or to any portion of the Building, or the Premises, or in or to
fixtures, appurtenances, or equipment thereof. If the Premises be or become
infested with vermin, Tenant, at Tenant’s expense, shall cause the same to be
exterminated from time to time to the satisfaction of Landlord and shall employ
such exterminators and such exterminating company or companies as shall be
reasonably approved by Landlord. The water and wash closets and other plumbing
fixtures shall not be used for any purposes other than those for which they were
designed or constructed, and no sweepings, rubbish, rags, acids or other
substances shall be deposited therein. If at any time any windows of the
Premises are temporarily dosed, darkened or bricked-up for any reason whatsoever
including, but not limited to, Landlord’s own acts as required to be performed
by law, or any of such windows are permanently closed, darkened or bricked-up if
required by law or related to any construction upon property adjacent to the
Real Property by Landlord or others, Landlord shall not be liable for any damage
Tenant may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement of Rent nor shall the same release Tenant from its
obligations hereunder nor constitute an eviction.

5. WINDOW CLEANING. Tenant shall not clean, nor require, permit, suffer or allow
any window in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law, or of the rules of
the Board of Standards and Appeals, or of any other board or body having or
asserting jurisdiction. Landlord shall clean the exterior of the windows of the
Premises to be cleaned on no less than an annual basis.

6. REQUIREMENTS OF LAW: FLOOR LOAD.

A. Requirements of Law. Tenant, at Tenant’s sole expense, shall promptly comply
with all present and future laws. statutes, orders, directives and regulations
of federal, state, county, city and municipal authorities, departments, bureaus,
boards, agencies, commissions and other sub-divisions thereof, and of any
official thereof and any other governmental and quasi-public authority and all
rules, orders, regulations or requirements of the New York Board of Fire
Underwriters, or any other similar body which shall now or hereafter Impose any
violation, order or duty upon Landlord or Tenant with respect to the Premises as
a result of the particular use (as opposed to office use generally), occupation
or alteration thereof by Tenant. Tenant shall not do or permit to be done any
act or thing upon the Premises which is contrary to and will Invalidate or be in
conflict with any public liability, fire or other policies of insurance at any
time carried by or for the benefit or Landlord with respect to the Building and
fixtures and

 

5



--------------------------------------------------------------------------------

property therein, or which shall or might subject Landlord to any liability or
responsibility to any person or for property damage. Tenant shall not do, or
permit anything to be done in or upon the Premises, or bring or keep anything
therein, except as now or hereafter permitted by the New York City Fire
Department, New York Board of Fire Underwriters, New York Fire Insurance Rating
Organization or other authority having jurisdiction and then only in such
quantity and manner as not to increase the insurance rate applicable to the
Building, or use the Premises in a manner which shall increase the rate of fire
insurance on the Building or on property located therein, over that in similar
type buildings or in effect prior to this Lease. If by reason of Tenant’s
failure to comply with the provisions of this Article, the fire insurance rate
shall at the beginning of this Lease or at any time thereafter be higher than it
otherwise would be, then Tenant shall reimburse Landlord, as additional rent
hereunder, for that part of all fire insurance premiums thereafter paid by
Landlord which shall have been charged because of such failure of use by Tenant,
and shall make such reimbursement upon the first day of the month following such
outlay by Landlord. In any action or proceeding wherein Landlord and Tenant are
parties, a schedule or “make up” of rates for the Building or the Premises
issued by the New York Fire Insurance Rating Organization, or other body fixing
such fire insurance rates, shall be conclusive evidence of the facts therein
stated and of the several items and charges in the fire insurance rates then
applicable to the Premises. Any work or installations made or performed by or on
behalf of Tenant or any person claiming through or under Tenant pursuant to this
Article shall be made in conformity with, and subject to the provisions of,
Article 3 hereof.

B. Floor Load. Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot area that such floor was designed to
carry and which is allowed by law. Landlord reserves the right to reasonably
prescribe the weight and position of all safes, business machines and heavy
equipment and installations such that the same are placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not move any
safe, heavy machinery, heavy equipment, freight, bulky matter or fixtures into
or out of the Building without Landlord’s prior consent, which prior consent
shall not be unreasonably withheld, conditioned or delayed, and payment to
Landlord of Landlord’s costs in connection therewith. If such safe, machinery,
equipment, freight, bulky matter or fixtures requires special handling, Tenant
agrees to employ only persons holding a Master Rigger’s License to do said work,
and that all work in connection therewith shall comply with the Administrative
Code of the City of New York and all other laws and regulations applicable
thereto, and shall be done during such hours as Landlord may designate. Tenant
shall be solely and exclusively responsible for the reviewing of the floor load,
elevator capacity and any other engineering issues with regard to the
installation and removal of any and all vaults or safes to be brought into or
removed from the Premises by Tenant or Tenant’s agents. In the event that any
reinforcement of the floor is deemed necessary, such reinforcement and any and
all costs and expenses in connection therewith shall be at the sole and
exclusive cost and expense of Tenant, and shall only be installed with the prior
written consent of Landlord, which prior consent shall not be unreasonably
withheld, conditioned or delayed, and otherwise in accordance with the terms and
conditions of this Lease. Tenant at its sole and exclusive cost and expense,
agrees to reimburse Landlord for any and all third party costs and expense which
Landlord incurs in connection with structural enhancements or other work
performed in connection with any safe, vault, floor load or elevator issues
concerning the subject matter of this paragraph. Tenant acknowledges and agrees
the Landlord has made no representations regarding the floor load of the
Premises or the weight load of any elevator in the Building and in the event the
floor load is unable to carry the weight of any safes, heavy machinery or
equipment which Tenant desires to install in the Premises, or the elevator is
unable to carry the weight load of any safes, heavy machinery or equipment which
Tenant desires to install in the Premises, such shall not affect the terms of
this Lease and Landlord shall have no responsibility or liability on connection
therewith.

7. SUBORDINATION.

A. Subordination. This Lease is subject and subordinate to each and every ground
or underlying lease of the Real Property or the Building hereafter made by
Landlord (collectively, the “Superior Leases”) and to each and every trust
indenture and mortgage (collectively the “Mortgages”) which may now or hereafter
affect the Real Property, the Building or any such Superior Lease and the
leasehold interest created thereby, and to all renewals, extensions,
supplements, amendments, modifications, consolidations, and replacements thereof
or thereto, substitutions therefor and advances made thereunder. This clause
shall be self-operative and no further instrument of subordination shall be
required to make the interest of any lessor under a Superior Lease, or trustee
or mortgagee of a Mortgage superior to the interest of Tenant hereunder. In
confirmation of such subordination, however, Tenant shall execute promptly any
certificate that Landlord may reasonably request. If the date of expiration of
any Superior Lease shall be the same day as the Expiration Date, the Term shall
end and expire twelve (12) hours prior to the expiration of the Superior Lease.
Tenant covenants and agrees that, except as expressly provided herein, after
written notice thereof Tenant shall immediately cease any action or inaction
which would constitute a default under any Superior Lease or Mortgage, or omit
to do anything that Tenant is obligated to do under the terms of this Lease so
as to cause Landlord to be in default under any of the foregoing. If, in
connection with the financing of the Real Property, the Building or the interest
of the lessee under any Superior Lease, any lending institution shall request
reasonable modifications of this Lease, provided such modifications do not
materially increase the obligations or materially and adversely affect the
rights of Tenant under this Lease, Tenant covenants to make such

 

6



--------------------------------------------------------------------------------

modifications. Landlord shall request from its lender and shall use its
commercially reasonable efforts to obtain from its lender for Tenant, a
subordination, non-disturbance and attornment agreement (“SNDA”) in the lender’s
current standard form; provided however that the Landlord’s failure to obtain an
SNDA shall not constitute a default under this Lease by the Landlord nor shall
the terms and provisions of this Lease be affected thereby which shall all
remain in full force and effect; and further provided that any costs incurred by
Landlord in obtaining such SNDA shall be paid by Tenant within thirty (30) days
of Landlord’s demand as additional rent hereunder. Landlord confirms that as of
the Effective Date, there are no Superior Leases affecting the Building or the
Premises.

B. Attornment. If at any time prior to the expiration of the Term, any Mortgage
shall be foreclosed or any Superior Lease shall terminate or be terminated for
any reason, Tenant agrees, at the election and upon demand of any owner of the
Real Property or the Building, or the lessor under any such Superior Lease, or
of any mortgagee in possession of the Real Property or the Building, to attorn,
from time to time, to any such owner, lessor or mortgagee, upon the then
executory terms and conditions of this Lease, for the remainder of the term
originally demised in this Lease, provided that such owner, lessor or mortgagee,
as the case may be, or receiver caused to be appointed by any of the foregoing,
shall not then be entitled to possession of the Premises. The provisions of this
subsection B shall inure to the benefit of any such owner, lessor or mortgagee,
shall apply notwithstanding that, as a matter of law, this Lease may terminate
upon the termination of any such Superior Lease, and shall be self-operative
upon any such demand, and no further instrument shall be required to give effect
to said provisions. Tenant, however, upon demand of any such owner, lessor or
mortgagee, agrees to execute, from time to time, instruments in confirmation of
the foregoing provisions of this subsection B, satisfactory to any such owner,
lessor or mortgagee, acknowledging such attornment and setting forth the terms
and conditions of its tenancy. Nothing contained in this subsection B shall be
construed to impair any right otherwise exercisable by any such owner, lessor or
mortgagee.

8. RULES AND REGULATIONS. Tenant and Tenant’s employees, agents, visitors and
licensees shall observe faithfully, and comply strictly with, the Rules and
Regulations annexed hereto and made a part hereof as Schedule A and such other
and further reasonable Rules and Regulations as Landlord or Landlord’s agents
may from time to time adopt (collectively, the “Rules and Regulations”) on such
notice to be given as Landlord may elect. Nothing in this Lease contained shall
be construed to impose upon Landlord any duty or obligation to enforce the Rules
and Regulations or terms, covenants or conditions in any other lease, against
any other tenant and landlord shall not be liable to Tenant for violation of the
same by any other tenant, its employees, agents, visitors or licensees. Landlord
agrees to enforce the Rules and Regulations against Tenant in a
non-discriminatory manner. In the event of a conflict between the Rules and
Regulation and this Lease, the terms of this Lease shall control.

9. INSURANCE.

A. Liability Insurance. Tenant shall obtain at its own expense and keep in full
force and effect during the Term, a policy of commercial general liability
insurance, on a per occurrence per location primary coverage basis covering
claims for personal injury, bodily injury, death and property damage occurring
upon, in or about the Premises including coverage for premises/operations,
products/completed operations, personal injury/advertising liability, under
which Tenant is named as the insured, and Landlord, Landlord’s managing agent,
the present and any future mortgagee of the Real Property or the Building and/or
such other designees specified by Landlord from time to time, are named as
additional insureds. Such policy shall also contain a provision which provides
the Insurance company will not cancel or refuse to renew the policy, or change
in any material way the nature or extent of the coverage provided by such
policy, without first endeavoring to provide Landlord at least thirty (30) days
written notice by certified mail, return receipt requested, which notice shall
contain the policy number and the names of the insureds and policy holder. Upon
Tenant’s knowledge of such insurance companies Intentional to cancel or not
renew the policy, or chance in any material way the nature or extent of the
coverage provided by such policy, Tenant shall immediately provide Landlord at
least thirty (30) days written notice by certified mail, return receipt
requested, of same, which notice shall contain the policy number and the names
of the insureds and policy holder The policy must provide at least a limit of
$1,000,000 per occurrence, with a $2,000,000 per location / general aggregate,
and a $2,000,000 products and completed operations aggregate. Such insurance
shall be inclusive of any defense costs.

B. Umbrella Coverage. Such coverage may be maintained by a policy providing
coverage over and above applicable underlying Commercial General Liability with
coverage not more restrictive than the underlying liability with limits
acceptable to Landlord, but at a minimum $5,000,000 per occurrence and in the
aggregate.

C. Workers Compensation. Tenant shall also maintain at its own cost and expense
during the Term a policy of workers’ compensation insurance providing statutory
benefits for Tenant’s employees and employer’s liability with limits of
$1,000,000 per accident, $1,000,000 per disease per employee, and $1,000,000 for
disease aggregate which must be endorsed to include benefits as required under
laws of the state(s) in which the work is being performed. Such Worker’s
Compensation shall be schedules under the Umbrella limit.

 

7



--------------------------------------------------------------------------------

D. All-Risk Insurance. Tenant shall also maintain at its own expense during the
Term “All-Risks” property insurance in an amount adequate to cover all
Alterations, equipment, installations, construction and other improvements
installed within the Premises, whether existing in the Premises on the date
hereof or hereinafter installed by or on behalf of Landlord or Tenant, and on
all furniture, fixtures, equipment, personal property and inventory of Tenant
located in the Premises and any property in the care, custody and control of
Tenant (fixed or otherwise) sufficient to provide 100% full replacement value of
such items, which policy shall otherwise comply with the provisions of this
Article 9. Tenant covenants and agrees that, to the maximum extent permitted by
law, all merchandise, furniture, fixtures and property of every kind, nature and
description related to or arising out of Tenant’s leasehold estate hereunder,
shall be at the sole risk and hazard of Tenant, and that if any part thereof
shall be damaged, destroyed, stolen or removed from any cause or reason
whatsoever, no part of said damage or loss shall be charged to, or borne by,
Landlord. In addition, throughout the Term, Tenant shall maintain business
interruption insurance using the insurance service office standard form (or
equivalent) on all “all risk” basis to reimburse Tenant for its loss of profits
and expenses as a result of an interruption of business, which such coverage
shall be purchased and maintained at a limit adequate to protect not less than
six (6) months of profits and expenses

E. Tenant Property & Waiver. In no event shall Landlord be responsible for
bursting of pipes, unforeseeable loss or damage for adjacent tenants. Landlord
shall not be liable for any injury or damage to persons or property resulting
from unknown fire, explosion, falling plaster, steam, gas, electricity,
electrical or electronic emanations or disturbance, water, rain or snow or leaks
from any part of the Building or from the pipes, or caused by dampness,
vandalism, malicious mischief or by any other cause of whatever nature, unless
caused by or due to the gross negligence of Landlord, its agents, servants or
employees and then only any (I) notice to Landlord of the condition claimed to
constitute negligence in writing and (II) the expiration of a reasonable time
after such notice has been received by landlord without Landlord having taken
all reasonable and practicable means to cure or correct such condition; and
pending such cure or correction by Landlord. Tenant shall take all reasonable
prudent temporary measures and safeguards to prevent injury, loss or damage to
persons and property.

F. Waiver of Subrogation. The parties hereto shall procure an appropriate clause
in, or endorsement on, any “all-risk” property insurance covering the Premises
and the Building, including its respective Alterations, construction and other
improvements as well as personal property, fixtures, furniture, inventory and
equipment located thereon or therein, pursuant to which the insurance companies
waive subrogation or consent to a waiver of right of recovery, and each party
hereby agrees that it will not make any claim against or seek to recover from
the other or the partners, directors, officers, shareholders or employees of
such party for any loss or damage to its property or the property of others
resulting from fire or other hazards covered by such “all-risk” property
insurance policies to the extent that such loss or damage is actually
recoverable under such policies exclusive of any deductibles. If the payment of
an additional premium is required for the inclusion of such waiver of
subrogation provision, each party shall advise the other of the amount of any
such additional premiums and the other party shall pay the same. It is expressly
understood and agreed that Landlord will not carry insurance on the Alterations,
construction and other improvements presently existing or hereafter installed
within the Premises or on Tenant’s fixtures, furnishings, equipment, personal
property or inventory located in the Premises or insurance against interruption
of Tenant’s business.

G. Additional Insurance Requirements. (i) Landlord reserves the right to require
other insurance as may from time to time be reasonably prudent and requested by
landlord’s of tenant’s in other similar situated buildings.

(ii) In addition to any insurance requirements of Tenant, Tenant shall secure,
pay for, and maintain or cause to Tenant’s Contractors and Sub Contractors to
secure, pay for and maintain during the continuance of construction and
installation of any fixtures or other work performed within the Building or
Premises, insurance as set forth on Schedule C annexed hereto and made a part
hereof.

(iii) The above insurance policies shall be primary and non-contributory and may
not be cancelled or materially reduced without at least thirty (30) days prior
written notice by certified mail, return receipt requested, which notice shall
be delivered by Tenant to Landlord, and any other such parties as may be
required from time to time by Landlord upon Tenant’s knowledge of such insurance
companies intention to cancel or materially reduce the terms of the policy.
Policies shall name Landlord, Managing Agent and any current or future lenders
as additional insureds as their interest may appear. All insurance companies
involved in such insurance shall maintain A.M. Bests or equivalent rating of not
less than A­ VIII.

(iv) In addition, original or certified certificates of all requested policies
shall be provided to Landlord upon request and certificates of insurance must be
maintained and up to date at all times. Certificates must provide adequate
evidence of all required coverages and must be delivered to Landlord at least
thirty (30) days prior to any policy expiration throughout the term of the
Lease.

(v) Any insurance limits required are minimum limits only and not intended to
restrict the liability imposed on the Tenant or any contractors hired by Tenant.

 

8



--------------------------------------------------------------------------------

10. DESTRUCTION OF THE PREMISES; PROPERTY LOSS OR DAMAGE.

A. Repair of Damage. If the Premises or any part thereof shall be damaged by
fire or other casualty, Tenant shall give immediate notice thereof to Owner and
this Lease shall continue in full force and effect except as hereinafter set
forth. If the Premises shall be damaged by fire or other casualty, then the
Premises shall be repaired and restored to its condition preceding the damage in
accordance with the provisions of this Article 10. Whenever in this Article 10
reference is made to restoration of the Premises, (i) Tenant’s obligation shall
be as to all property within the Premises including Tenant’s furniture,
fix1ures, equipment and other personal property, any and all Alterations,
construction or other improvements made to the Premises by or on behalf of
Tenant and any other leasehold improvements existing in the Premises on the date
hereof, all of which shall be restored and replaced at Tenant’s sole cost and
expense and (ii) Landlord’s obligation, if any, shall be as to the shell, which
constitutes the structure of the Building and the mechanical, electrical,
plumbing, air-conditioning and other building-wide systems up to the point of
connection into the Premises. Landlord shall have no liability to Tenant, and
Tenant shall not be entitled to terminate this Lease, if such repairs and
restoration are not in fact completed within Landlord’s estimated time period,
so long as Landlord shall have proceeded with reasonable due diligence. The Rent
until such repairs shall be made shall be reduced in the proportion which the
area of the part of the Premises which is not usable by Tenant bears to the
total area of the Premises; provided, however, should Tenant reoccupy a portion
of the Premises for the conduct of its business prior to the date such repairs
are made, the Rent shall be reinstated with respect to such reoccupied portion
of the Premises and shall be payable by Tenant from the date of such occupancy.
Notwithstanding the foregoing to the contrary, in no event shall the Rent be
reduced for a period in excess of two {2) months following the date Landlord
substantially completes its repair and restoration obligations hereunder.

B. Termination Options. (a) Anything in subsection A of this Article 10 to the
contrary notwithstanding, if the Premises are totally damaged or are rendered
wholly untenantable, or if the Building shall be so damaged by fire or other
casualty that, in Landlord’s opinion, either substantial alteration, demolition
or reconstruction of the Building shall be required (whether or not the Premises
shall have been damaged or rendered untenantable), or if the Building, after its
proposed repair, alteration or restoration, shall not be economically viable as
an office building, then in any of such events, Landlord, at Landlord’s option,
may, not later than ninety (90) days following the damage, give Tenant a notice
in writing terminating this Lease. In addition, (i) if any damage shall occur to
the Premises or the Building during the last two (2) years of the Term, Landlord
shall have the option to terminate this Lease upon not less than sixty (60) days
prior written notice to Tenant and (ii) Landlord shall not be obligated to
repair or restore the Premises or the Building if a holder of a mortgage or
underlying leasehold applies proceeds of insurance to the loan or lease payment
balance, and the remaining proceeds, if any, available to Landlord are
insufficient to pay for such repair or restoration. If Landlord elects to
terminate this Lease, the Term shall expire upon the date set forth in such
notice, and Tenant shall vacate the Premises and surrender the same to Landlord
without prejudice however, to Landlord’s rights and remedies against Tenant
under this Lease in effect prior to such termination and any Rent owing shall be
paid up to such date and any payments of Rent made by Tenant which were on
account of any period subsequent to such date shall be returned to Tenant. Upon
the termination of this Lease under the conditions provided for in the next
preceding sentence, Tenant’s liability for Rent thereafter accruing shall cease
as of the day following such damage.

(b) Notwithstanding anything to the contrary contained in this Article 10, in
the event that: (i) a material portion of the Premises is rendered wholly
untenantable or inaccessible due to fire or other casualty and (ii) Tenant is
unable and in fact does not use or occupy any portion of the Premises as a
result of such fire or casualty, and (iii) Landlord does not elect to terminate
the Lease pursuant to Landlord’s termination right as provided above, and
(iv) in Landlord’s sole determination Landlord elects to rebuild and restore
same and does not elect to termination this Lease in accordance with the
provisions of this Article 10, then Landlord shall notify Tenant, within sixty
(60) days of the casualty, of Landlord’s good faith estimate of the period
necessary for Landlord to restore the core and shell of the Premises (the
“Casualty Estimate Notice”). In the event that the time estimated by Landlord to
substantially restore the core and shell of the Premises set forth in the
Casualty Estimate Notice is greater than two hundred and seventy (270) days
after the occurrence of such fire or casualty (or such longer period if Landlord
is delayed through Force Majeure Causes or other similar causes beyond
Landlord’s control) and provided that such casualty was in no way the fault or
in no way caused by Tenant, Tenant shall have the option, which must be
exercised within thirty (30) days of the date the Casualty Estimate Notice is
delivered to Tenant, to elect by written notice to Landlord to terminate this
Lease on a date not less than fifteen (15) nor more than thirty (30) days after
the date the Casualty Estimate Notice is delivered to Tenant, time being of the
essence. Provided that Tenant has not timely and property exercised its right to
terminate this Lease as set forth in this Subsection 1O(B)(b) of this Article
10, in the event Landlord has not Substantially Completed the restoration of the
core and shell of the Premises within the two hundred and seventy (270) day
period as set forth above (or such longer period if Landlord is delayed through
Force Majeure Causes or other similar causes beyond Landlord’s control), then,
and in such event, Tenant may elect to terminate this Lease upon giving written
notice to Landlord within thirty (30) days after the end of such two hundred and
seventy (270) day period, and if Landlord has not delivered Tenant possession of
the

 

9



--------------------------------------------------------------------------------

Premises restored as required hereunder on the expiration of such thirty
(30) day period, the Term of this Lease shall expire and Tenant shall vacate the
Premises and surrender same to Landlord, however, any and all Rent and
additional Rent due and owing under the Lease up to and including the date which
Tenant actually vacates and surrenders the Premises shall be immediately paid to
Landlord upon such vacating of the Premises and shall be a condition to such
termination, and any payments of Rent which were made by Tenant which were on
account of any period subsequent to the date of such casualty shall be returned
to Tenant. Notwithstanding anything contained herein to the contrary, in the
event that all or substantially all of the Premises are rendered wholly
untenantable or inaccessible due to fire or other casualty during the last
twelve (12) months of the Term and Tenant cannot and does not use or occupy the
entire Premises as a result of such fire or casualty, and provided that Landlord
does not elect to terminate this Lease in accordance with the provisions of this
Article 10, then Tenant may elect to terminate this Lease upon written notice to
Landlord within thirty (30) days after such fire or other casualty, and the term
of this Lease shall expire on the date set forth in such notice which shall be
not less than ten (10) or greater than thirty (30) days after the date such
notice is given, provided that Tenant vacates the Premises and surrenders to
Landlord possession of the Premises on or before such date in the condition
required by this Lease as if such date were the Expiration Date in which event
Tenant shall remain liable for any and all obligations under this lease through
the date Tenant actually vacates and surrenders the Premises to Landlord and the
representations, covenants and warranties of this Lease, which, by their terms,
survive termination, shall survive such termination.

C. Repair Delays. Landlord shall not be liable for reasonable delays which may
arise by reason of the claim adjustment with any insurance company on the part
of Landlord and/or Tenant, and for reasonable delays on account of “labor
troubles” or any other cause Force Majeure Cause or similar circumstance beyond
Landlord’s control.

D. Provision Controlling. The parties agree that this Article 10 constitutes an
express agreement governing any case of damage or destruction of the Premises or
the Building by fire or other casualty, and that Section 227 of the Real
Property Law of the State of New York, which provides for such contingency in
the absence of an express agreement, and any other law of like import now or
hereafter in force shall have no application in any such case.

E. Property Loss or Damage. Any Building employee to whom any property shall be
entrusted by or on behalf of Tenant shall be deemed to be acting as Tenant’s
agent with respect to such property and neither Landlord nor its agents shall be
liable for any damage to property of Tenant or of others entrusted to employees
of the Building, nor for the loss of or damage to any property of Tenant by
theft or otherwise. Neither Landlord nor its agents shall be liable for any
injury or damage to persons or property or interruption of Tenant’s business
resulting from fire, explosion, falling plaster, steam, gas, electricity, water,
rain or snow or leaks from any part of the Building or from the pipes.
appliances or plumbing works or from the roof, street or subsurface or from any
other place or by dampness or by any other cause of whatsoever nature; nor shall
Landlord or its agents be liable for any such damage caused by other tenants or
persons in the Building or caused by construction of any private, public or
quasi-public work; nor shall landlord be liable for any latent defect in the
Premises or in the Building. Anything in this Article 10 to the contrary
notwithstanding, nothing In this lease shall be construed to relieve Landlord
from responsibility directly to Tenant for any loss or damage caused directly to
Tenant wholly or in part by the gross negligence or willful misconduct of
Landlord. Nothing in the foregoing sentence shall affect any right of landlord
to the indemnity from Tenant to which landlord may be entitled under Article 37
hereof in order to recoup for payments made to compensate for losses of third
parties.

11. CONDEMNATION.

A. Condemnation. If the whole of the Real Property, the Building or the Premises
shall be acquired or condemned for any public or quasi-public use or purpose,
this Lease and the Term shall end as of the date of the vesting of title with
the same effect as if said date were the Expiration Date. If only a part of the
Real Property shall be so acquired or condemned then, (i) except as hereinafter
provided in this subsection A, this lease and the Term shall continue in force
and effect but, if a part of the Premises is included in the part of the Real
Property so acquired or condemned, from and after the dale of the vesting of
title, the Rent shall be reduced in the proportion which the area of the part of
the Premises so acquired or condemned bears to the total area of the Premises
immediately prior to such acquisition or condemnation; (ii) whether or not the
Premises shall be affected thereby, Landlord, at Landlord’s option, may give to
Tenant, within sixty (60) days next following the date upon which landlord shall
have received notice of vesting of title, a thirty (30) days’ notice of
termination of this Lease; and (iii) if the part of the Real Property so
acquired or condemned shall contain more than twenty (20%) percent of the total
area of the Premises immediately prior to such acquisition or condemnation, or
if, by reason of such acquisition or condemnation, Tenant no longer has
reasonable means of access to the Premises. Tenant, at Tenant’s option, may give
to Landlord, within sixty (60) days next following the date upon which Tenant
shall have received notice of vesting of title, a thirty (30) days’ notice of
termination of this Lease. If any such thirty (30) days’ notice of termination
is given by Landlord or Tenant, this Lease and the Term shall come to an end and
expire upon the expiration of said thirty (30) days with the same effect as if
the date of expiration of said thirty (30) days were the Expiration Date. If a
part of the Premises shall be so

 

10



--------------------------------------------------------------------------------

acquired or condemned and this Lease and the Term shall not be terminated
pursuant to the foregoing provisions of this subsection A, Landlord, at
Landlord’s expense, shall restore that part of the Premises not so acquired or
condemned to a self-contained rental unit. In the event of any termination of
this Lease and the Term pursuant to the provisions of this subsection A, the
Rent shall be apportioned as of the date of sooner termination and any prepaid
portion of Rent for any period after such date shall be refunded by Landlord to
Tenant.

B. Award. In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation, Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term and Tenant hereby expressly assigns to Landlord all of its
right in and to any such award. Nothing contained in this subsection B shall be
deemed to prevent Tenant from making a claim in any condemnation proceedings for
the then value of any furniture, furnishings and fixtures installed by and at
the sole expense of Tenant and included in such taking, provided that such award
shall not reduce the amount of the aware (or delay the payment thereof)
otherwise payable to Landlord.

12. ASSIGNMENT AND SUBLETTING.

A. Prohibition Without Consent. Tenant expressly covenants that it shall not
(i) assign or otherwise transfer this Lease or the term and estate hereby
granted, (ii) mortgage, pledge or encumber this Lease or the Premises or any
part thereof in any manner by reason of any act or omission on the part of
Tenant, or (iii) sublet the Premises or any part thereof or permit the Premises
or any part thereof to be used or occupied by others (whether for desk space,
mailing privileges or otherwise), without obtaining the prior written consent of
Landlord in each instance. If this Lease be assigned, or if the Premises or any
part thereof be sublet or occupied by anybody other than Tenant, Landlord may,
after default by Tenant, collect rent from the assignee, subtenant or occupant,
and apply the net amount collected to the Rent herein reserved, but no
assignment, underletting, occupancy or collection shall be deemed a waiver of
the provisions hereof, the acceptance of the assignee, undertenant or occupant
as tenant, or a release of Tenant from the further performance by Tenant of
covenants on the part of Tenant herein contained. The consent by Landlord to an
assignment or underletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or underletting. In no event shall any permitted subtenant assign or
encumber its sublease or further sublet all or any portion of its sublet space,
or otherwise suffer or permit the sublet space or any part thereof to be used or
occupied by others, without Landlord’s prior written consent in each instance.
Any assignment, sublease, mortgage, pledge, encumbrance or transfer in
contravention of the provisions of this Article 12 shall be void.

B. Notice of Proposed Transfer. If Tenant shall at any time or times during the
Term desire to assign this Lease or sublet all or part of the Premises, Tenant
shall give notice thereof to Landlord, which notice shall be accompanied by
(i) a conformed or photostatic copy of the proposed assignment or sublease, the
effective or commencement date of which shall be not less than thirty (30) nor
more than one hundred and eighty (180) days after the giving of such notice,
(ii) a statement setting forth in reasonable detail the identity of the proposed
assignee or subtenant, the nature of its business and its proposed use of the
Premises, (iii) current financial information with respect to the proposed
assignee or subtenant, including, without limitation, its most recent financial
report, (iv) an agreement by Tenant to indemnify Landlord against liability
resulting from any claims that may be made against Landlord by the proposed
assignee or subtenant or by any brokers or other persons claiming a commission
or similar compensation in connection with the proposed assignment or sublease
and (v) in the case of a sublease, such additional information related to the
proposed subtenant as Landlord shall reasonably request, if any.

C. Landlord’s Options. The notice containing all of the information set forth in
Subsection B of this Article 12 above shall be deemed an offer from Tenant to
Landlord whereby Landlord (or Landlord’s designee) may, at its option terminate
this Lease (if the proposed transaction is an assignment or a sublease of all or
substantially all of the Premises). Said options may be exercised by Landlord by
notice to Tenant at any time within thirty (30) days after the aforesaid notice
has been given by Tenant to Landlord; and during such thirty (30) day period
Tenant shall not assign this Lease nor sublet such space to any person or
entity.

D. Termination by Landlord. If Landlord exercises its option to terminate this
Lease in the case where Tenant desires either to assign this Lease or sublet all
or substantially all of the Premises, then this Lease shall end and expire on
the date that such assignment or sublet was to be effective or commence, as the
case may be, and the Rent and additional rent due hereunder shall be paid and
apportioned to such date. Furthermore, if Landlord exercises its option to
terminate this Lease pursuant to subsection C of this Article 12, Landlord shall
be free to and shall have no liability to Tenant if Landlord should lease the
Premises (or any part thereof) to Tenant’s prospective assignee or subtenant.

E. Intentionally Omitted.

 

11



--------------------------------------------------------------------------------

F. Effect of Termination. If required by applicable law in connection with any
termination of this Lease, Tenant shall complete, swear to and file any
questionnaires, tax returns, affidavits or other documentation which may be
required to be filed with the appropriate governmental agency in connection with
any other tax which may now or hereafter be in effect.

G. Conditions for Landlord’s Approval. In the event Landlord does not exercise
its option provided to it pursuant to subsection C of this Article 12 and
provided that Tenant is not in default of any of Tenant’s obligations under this
Lease (after notice and the expiration of any applicable grace period) as of the
time of Landlord’s consent, and as of the effective date of the proposed
assignment or commencement date of the proposed sublease, Landlord’s consent
(which must be in writing and form reasonably satisfactory to Landlord) to the
proposed assignment or sublease shall not be unreasonably withheld or delayed,
provided and upon condition that:

(i) Tenant shall have complied with the provisions of subsection B of this
Article 12 and Landlord shall not have exercised any of its options under
subsection C of this Article 12 within the time permitted therefor:

(ii) In Landlord’s reasonable judgment the proposed assignee or subtenant is
engaged in a business or activity, and the Premises, or the relevant part
thereof, will be used in a manner, which (a) is in keeping with the then
standards of the Building, (b) is limited to the use of the Premises for the
Permitted Use, and (c) will not violate any negative covenant as to use
contained in any other lease of office space in the Building:

(iii) The proposed assignee or subtenant is a reputable party of good character
and with sufficient financial worth considering the responsibility involved, and
Landlord has been furnished with reasonable proof thereof:

(iv) Neither (a) the proposed assignee or subtenant nor (b) any person which,
directly or indirectly, controls, is controlled by or is under common control
with, the proposed assignee or subtenant, is then an occupant of any part of the
Building, provided this clause (iv) shall not be applicable if Landlord does not
have available for lease to third parties, at such time, space comparable to the
portion of the Premises to be sublet or assigned:

(v) The proposed assignee or subtenant is not a person with whom Landlord is or
has been, within the preceding six (6) month period, negotiating to lease space
in the Building, provided this clause (iv) shall not be applicable if Landlord
does not have available for lease to third parties, at such time, space
comparable to the portion of the Premises to be sublet or assigned;

(vi) The form of the proposed sublease or instrument of assignment (a) shall be
in form reasonably satisfactory to Landlord, and (b) shall comply with the
applicable provisions of this Article 12:

(vii) There shall not be more than two (2) subtenants of the Premises;

(viii) The Premises shall not have been listed or otherwise publicly advertised
for assignment or subletting at a rental rate lower than then current market
rent per rentable square foot for the Premises as though the Premises were
vacant, and the rental and other terms and conditions of the sublease are the
same as those contained in the proposed sublease furnished to Landlord pursuant
to subsection B of this Article 12;

(ix) Within five (5) days after receipt of a bill therefor, Tenant shall
reimburse Landlord for the reasonable costs that may be incurred by Landlord in
connection with said assignment or sublease, Including without limitation, the
costs of making investigations as to the acceptability of the proposed assignee
or subtenant, and reasonable legal costs incurred by Landlord in connection with
the granting of any requested consent, which amount shall be up to a maximum of
$3,000.00 for each sublease or assignment request:

(x) Intentionally Omitted.

(xi) The proposed occupancy shall not, in Landlord’s reasonable opinion,
increase the office cleaning requirements or the Building’s operating or other
expenses or impose an extra burden upon services to be supplied by Landlord to
Tenant (unless Tenant agrees in writing to pay for such increased expense);

(xii) The proposed assignee or subtenant or its business shall not be subject to
compliance with additional requirements of law (including related regulations)
beyond those requirements which are applicable to the named Tenant herein; and

(xiii) The proposed subtenant or assignee shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of New York State.

 

12



--------------------------------------------------------------------------------

Each subletting pursuant to this subsection G of this Article 12 shall be
subject to all of the covenants, agreements, terms, provisions and conditions
contained in this Lease. Notwithstanding any such subletting to Landlord or any
such subletting to any other subtenant and/or acceptance of Rent or additional
rent by Landlord from any subtenant, Tenant shall and will remain fully liable
for the payment of the Rent and additional rent due and to become due hereunder
and for the performance of all the covenants, agreements, terms, provisions and
conditions contained in this Lease on the part of Tenant to be performed and all
acts and omissions of any licensee or subtenant or anyone claiming under or
through any subtenant which shall be in violation of any of the obligations of
this Lease shall be deemed to be a violation by Tenant. Tenant further agrees
that notwithstanding any such subletting, no other and further subletting of the
Premises by Tenant or any person claiming through or under Tenant shall or will
be made except upon compliance with and subject to the provisions of this
Article 12. If Landlord shall decline to give its consent to any proposed
assignment or sublease, or if Landlord shall exercise its option under
subsection C of this Article 12, Tenant shall indemnify, defend and hold
harmless Landlord against and from any and all loss, liability, damages, costs,
and expenses (including reasonable counsel fees) resulting from any claims that
may be made against Landlord by the proposed assignee or subtenant or by any
brokers or other persons claiming a commission or similar compensation in
connection with the proposed assignment or sublease.

H. Future Requests. In the event that (i) Landlord fails to exercise either of
its options under subsection C of this Article 12 and consents to a proposed
assignment or sublease, and (ii) Tenant fails to execute and deliver the
assignment or sublease to which Landlord consented within one hundred and twenty
(120) days after the giving of such consent, then, Tenant shall again comply
with all of the provisions and conditions of subsection B of this Article 12
before assigning this Lease or subletting all or part of the Premises.

I. Sublease Provisions. With respect to each and every sublease or subletting
authorized by Landlord under the provisions of this Lease, it is further agreed
that:

(i) No subletting shall be for a term ending later than one (1) day prior to the
Expiration Date of this Lease;

(ii) No sublease shall be delivered, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of such sublease
has been delivered to Landlord;

(iii) Each sublease shall provide that it is subject and subordinate to this
Lease and to the matters to which this Lease is or shall be subordinate, and
that in the event of termination, re-entry or dispossession by Landlord under
this Lease Landlord may, at its option, take over all of the right, title and
interest of Tenant, as sublessor, under such sublease, and such subtenant shall,
at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that Landlord shall not (a) be liable for
any previous act or omission of Tenant under such sublease, (b) be subject to
any counterclaim, offset or defense, not expressly provided in such sublease,
which theretofore accrued to such subtenant against Tenant, or (c) be bound by
any previous modification of such sublease or by any previous prepayment of more
than one (1) month’s Rent. The provisions of this Article 12 shall be
self-operative and no further instrument shall be required to give effect to
this provision.

(iv) If any laws, orders, rules or regulations of any applicable governmental
authority require that any Hazardous Substances, including, without limitation,
asbestos, contained in or about the Premises to be sublet (the “Sublet Space”)
be dealt with In any particular manner in connection with any alteration of the
Sublet Space, then it shall be the subtenant’s obligation, at the subtenant’s
expense, to deal with such Hazardous Substances in accordance with all such
laws, orders, rules and regulations (unless Landlord elects to deal with such
Hazardous Substances itself, in which event, the subtenant shall reimburse
Landlord for all of Landlord’s costs and expenses in connection therewith within
ten (10) days next following the rendition of a statement therefor).

J. Profits from Assignment or Subletting. (a) If the aggregate of the amounts
payable as fixed rent and as additional rent on account of Taxes, Operating
Expenses and Electric Inclusion Factor by a subtenant under a sublease of any
part of the Premises and the amount of any Other Sublease Consideration payable
to Tenant by such subtenant, whether received in a lump-sum payment or otherwise
shall be in excess of Tenant’s Basic Cost therefor at that time then, promptly
after the collection thereof, Tenant shall pay to Landlord in monthly
installments as and when collected, as Additional Charges, fifty (50%) percent
of such excess. Tenant shall deliver to Landlord within sixty (60) days after
the end of each calendar year and within sixty (60) days after the expiration or
earlier termination of this Lease a statement specifying each sublease in effect
during such calendar year or partial calendar year, the rentable area demised
thereby, the term thereof and a computation in reasonable detail showing the
calculation of the amounts paid and payable by the subtenant to Tenant, and by
Tenant to Landlord, with respect to such sublease for the period covered by such
statement. “Tenant’s Basic Cost” for sublet space at any time means the sum of
(i) the portion of the base Rent, any tax payments in connection with Article 28
hereof, and any Additional Rent which is attributable to the sublet space, plus
(ii) the amount

 

13



--------------------------------------------------------------------------------

payable by Tenant on account of electricity in respect of the sublet space, plus
(iii) the amount of any reasonable brokerage commissions, reasonable legal fees
and reasonable advertising expenses, free rent or other rental incentives
actually provided to subtenant and the cost of any work completed for such
subtenant’s occupancy paid by Tenant in connection with the sublease amortized
on a straight-line basis over the term of the sublease. “Other Sublease
Considerations” means all sums paid for the furnishing of guaranteed services by
Tenant and the sale or rental of Tenant’s fixtures, leasehold improvements,
equipment, furniture or other personal property less, in the case of the sale
thereof, the then net unamortized or undepreciated cost thereof determined on
the basis of Tenant’s federal income tax returns.

(b) Upon any assignment of this Lease, Tenant shall pay to Landlord fifty
(50%) percent of the Assignment Consideration received by Tenant for such
assignment, after deducting therefrom the amount of any reasonable brokerage
commissions, reasonable legal fees and reasonable advertising expenses, free
rent or other rental incentives actually provided to subtenant and the cost of
any work completed for such subtenant’s occupancy paid by Tenant In connection
with the assignment. “Assignment Consideration” means an amount equal to all
sums and other considerations paid to Tenant by the assignee for or by reason of
such assignment (including, without limitation, sums paid for the furnishing of
services by Tenant and the sale or rental of Tenant’s fixtures, leasehold
improvements, equipment, furniture, furnishings or other personal property,
less, in the case of a sale thereof, the then net unamortized or undepreciated
cost thereof determined on the basis of Tenant’s federal income tax returns).

K. Other Transfers. (i) If Tenant is a corporation other than a corporation
whose stock is listed and traded on a nationally recognized stock exchange
(hereinafter referred to as a “public corporation”), the provisions of
subsection A of this Article 12 shall apply to a transfer (by one or more
transfers) of a majority of the stock of Tenant as if such transfer of a
majority of the stock of Tenant were an assignment of this Lease; but said
provisions shall not apply to transactions with a corporation into or with which
Tenant is merged or consolidated or to which substantially all of Tenant’s
assets or stock are transferred, provided that such merger, consolidation or
transfer of assets or stock is for a valid business purpose and not principally
for the purpose of transferring the leasehold estate created hereby, and
provided further, that in any of such events (a) the successor to Tenant has a
net worth computed in accordance with generally accepted accounting principles
at least equal to the net worth of Tenant immediately prior to such merger,
consolidation or transfer, and (b) proof satisfactory to Landlord of such net
worth shall have been delivered to Landlord at least ten (10) days prior to the
effective date of any such transaction (provided that if any applicable law or
regulation prohibits the delivery of such proof, then Tenant shall be permitted
to deliver such proof after the occurrence of such transaction). For the
avoidance of doubt, it is merely confirmed that transfer of stock on a
nationally recognized stock exchange shall not be deemed to be a transfer under
the provisions of this Article 12 and shall not require Landlord’s consent.

(ii) If Tenant is a partnership, the provisions of subsection A of this Article
12 shall apply to a transfer (by one or more transfers) of a majority interest
in the partnership, as if such transfer were an assignment of this Lease.

(iii) If Tenant is a subdivision, authority, body, agency, instrumentality or
other entity created and/or controlled pursuant to the laws of the State of New
York or any city, town or village of such state or of federal government
(“Governmental Entity’’), the provisions of subsection A of this Article 12
shall apply to a transfer (by one or more transfers) of any of Tenant’s rights
to use and occupy the Premises, to any other Governmental Entity, as if such
transfer of the right of use and occupancy were an assignment of this Lease; but
said provisions shall not apply to a transfer of any of Tenant’s rights in and
to the Premises to any Governmental Entity which shall replace or succeed to
substantially similar public functions, responsibilities and areas of authority
as Tenant, provided that in any of such events the successor Governmental Entity
(a) shall utilize the Premises in a manner substantially similar to Tenant, and
(b) shall not utilize the Premises in any manner which, in Landlord’s judgment,
would impair the reputation of the Building as a first-class office building.

L. Related Corporation. Tenant may, without Landlord’s consent, permit any
corporations or other business entities (but not including Governmental
Entities) which control, are controlled by, or are under common control with
Tenant (herein referred to as “related corporation”) to sublet all or part of
the Premises for any of the purposes permitted to Tenant or take an assignment
of this Lease, subject however to compliance with Tenant’s obligations under
this Lease. Such subletting or assignment shall not be deemed to vest in any
such related corporation any right or interest in this Lease or the Premises nor
shall it relieve, release, impair or discharge any of Tenant’s obligations
hereunder. For the purposes hereof, “control” shall be deemed to mean ownership
of not less than fifty percent (50%) of all of the voting stock of such
corporation or not less than fifty percent (50%) of all of the legal and
equitable interest in any other business entities.

M. Assumption by Assignee. Any assignment or transfer, whether made with
Landlord’s consent pursuant to subsection A of this Article 12 or without
Landlord’s consent pursuant to subsection K of this Article 12, shall be made
only if, the assignee shall execute, acknowledge and deliver to Landlord an
agreement in form and substance satisfactory to Landlord whereby the assignee
shall

 

14



--------------------------------------------------------------------------------

assume the obligations of this Lease and agree to be bound by all of the terms,
conditions, covenants and provisions hereof on the part of Tenant to be
performed or observed and whereby the assignee shall agree that the provisions
in subsection A of this Article 12 shall, notwithstanding such assignment or
transfer, continue to be binding upon it in respect of all future assignments
and transfers. In the case where such assignment does not require the consent of
Landlord pursuant to the terms of this Article 12 and Tenant is prohibited by
applicable law or regulation from disclosing the assignment to Landlord prior to
the effectuation of such assignment, Tenant may deliver such agreement to
Landlord after the effectuation of the assignment. The original named Tenant
covenants that, notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
Rent and/or additional rent by Landlord from an assignee, transferee or any
other party, the original named Tenant shall remain fully liable for the payment
of the Rent and additional rent and for the other obligations of this Lease on
the part of Tenant to be performed or observed.

N. Liability of Tenant. The joint and several liability of Tenant and any
immediate or remote successor in interest of Tenant and the due performance of
the obligations of this Lease on Tenant’s part to be performed or observed shall
not be discharged, released or impaired in any respect by any agreement or
stipulation made by Landlord extending the time, or modifying any of the
obligations, of this Lease, or by any waiver or failure of Landlord to enforce
any of the obligations of this Lease.

O. Listings. The listing of any name other than that of Tenant, guarantors, and
Permitted Licensees (as defined herein), whether on the doors of the Premises or
the Building directory, or otherwise, shall not operate to vest any right or
interest in this Lease or in the Premises, nor shall it be deemed to be the
consent of Landlord to any assignment or transfer of this Lease or to any
sublease of the Premises or to the use or occupancy thereof by others. Any such
listing shall constitute a privilege extended by Landlord, revocable at
Landlord’s will by notice to Tenant.

P. Intentionally Omitted.

Q. Re-entry by Landlord. If Landlord shall recover or come into possession of
the Premises before the date herein fixed for the termination of this Lease,
Landlord shall have the right, at its option, to take over any and all subleases
or sublettings of the Premises or any part thereof made by Tenant and to succeed
to all the rights of said subleases and sublettings or such of them as it may
elect to take over. Tenant hereby expressly assigns and transfers to Landlord
such of the subleases and sublettings as Landlord may elect to take over at the
time of such recovery of possession, such assignment and transfer not to be
effective until the termination of this Lease or re-entry by Landlord hereunder
or if Landlord shall otherwise succeed to Tenant’s estate in the Premises, at
which time Tenant shall upon request of Landlord, execute, acknowledge and
deliver to Landlord such further instruments of assignment and transfer as may
be necessary to vest in Landlord the then existing subleases and sublettings.
Every subletting hereunder is subject to the condition and by its acceptance of
and entry into a sublease, each subtenant thereunder shall be deemed
conclusively to have thereby agreed from· and after the termination of this
Lease or re-entry by Landlord hereunder of or if Landlord shall otherwise
succeed to Tenant’s estate in the Premises, that such subtenant shall waive any
right to surrender possession or to terminate the sublease and, at Landlord’s
election, such subtenant shall be bound to Landlord for the balance of the term
of such sublease and shall attorn to and recognize Landlord, as its landlord,
under all of the then executory terms of such sublease, except that Landlord
shall not (i) be liable for any previous act, omission or negligence of Tenant
under such sublease, (ii) be subject to any counterclaim, defense or offset not
expressly provided for in such sublease, which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any previous modification or
amendment of such sublease or by any previous prepayment of more than one
(1) month’s rent and additional rent which shall be payable as provided in the
sublease, (iv) be obligated to repair the subleased space or the Building or any
part thereof, in the event of total or substantial total damage beyond such
repair as can reasonably be accomplished from the net proceeds of insurance
actually made available to Landlord, (v) be obligated to repair the subleased
space or the Building or any part thereof, in the event of partial condemnation
beyond such repair as can reasonably be accomplished from the net proceeds of
any award actually made available to Landlord as consequential damages allocable
to the part of the subleased space or the Building not taken or (vi) be
obligated to perform any work in the subleased space of the Building or to
prepare them for occupancy beyond Landlord’s obligations under this Lease, and
the subtenant shall execute and deliver to Landlord any instruments Landlord may
reasonably request to evidence and confirm such attornment. Each subtenant or
licensee of Tenant shall be deemed automatically upon and as a condition of
occupying or using the Premises or any part thereof, to have given a waiver of
the type described in and to the extent and upon the conditions set forth in
this Article 12.

 

15



--------------------------------------------------------------------------------

13. CONDITION OF THE PREMISES.

A. Acceptance by Tenant. On the Commencement Date Landlord shall deliver vacant
possession of the Premises to Tenant, free and clear of all tenants and
occupants, in the condition as required pursuant to the terms expressly set
forth herein. Tenant acknowledges that Tenant is currently located in a portion
of the Premises pursuant to a sublease agreement and therefore Tenant is
entirely familiar and knowledgeable of the condition and state of repair of the
Premises and agrees that, except as otherwise expressly set forth herein, Tenant
has examined the Premises and agrees to accept possession of the Premises in the
condition and state of repair as which shall exist on the date hereof “AS IS”,
‘WHERE IS”. Landlord shall have no obligation whatsoever to perform any work or
make any installations, alterations or improvements, or provide any material to
Tenant or the Premises in order to prepare the Premises for Tenant’s occupancy
or otherwise. The execution of this Lease by Tenant shall be conclusive evidence
as against Tenant that, at the time such possession was so taken, the Premises
and the Building were in good and satisfactory condition to the complete
satisfaction of Tenant. Notwithstanding the foregoing or anything in this Lease
to the contrary, Landlord shall deliver the Premises on the Commencement Date
with all Building systems, including without limitation, the HVAC, electrical,
plumbing and mechanical systems servicing the Building, in good working order
and shall have a useful life of not less than sixty-seven (67) months.

B. Bathroom Upgrades. Landlord and Tenant agree that if any modifications,
installations, replacements or other work to the bathrooms located in the
Premises is required by any currently applicable laws, statutes, orders,
directives, rules, regulations or requirements of any applicable governmental or
quasi-governmental agency as a direct result of the Tenant Initial Alteration
Work (the “Bathroom Work”) then Tenant shall complete such Bathroom Work at
Landlord sole cost and expense in an amount equal to the lesser of: (i) the
actual cost of the Bathroom Work, and (ii) Twenty Thousand Dollars and 00/100
($20,000.00). Upon Landlord’s receipt of actual itemized bills marked paid and
cancelled checks paid in connection with the Bathroom Work performed by Tenant,
Landlord shall reimburse Tenant within thirty (30) days of Landlord’s receipt
thereof. Notwithstanding anything to the contrary contained in this Article
13(B), in the event that the Bathroom Work is required due to Tenant’s occupancy
exceeding the occupancy capacity for which the bathrooms were designed, then
Landlord shall have no obligation to reimburse Tenant whatsoever In connection
with the Bathroom Work and all such Bathroom Work shall be performed at Tenant’s
sole and exclusive cost and expense.

C. Louvered Window. Landlord and Tenant acknowledge that Landlord will be
replacing one (1) louvered window which is located in the Premises. Landlord
agrees to use its commercially reasonable efforts to replace the louvered window
in a timely manner (but in no event later than August 1, 2013) and agrees to use
its commercially reasonable efforts to minimize disruption of, and interference
with, Tenant’s use and occupancy of the Premises while replacing such window.

D. Schedules and Exhibits. All of the terms, covenants and conditions of the
Schedules and Exhibits annexed hereto are incorporated in this Lease as if fully
set forth at length herein.

14. ACCESS TO PREMISES.

A. Access by Landlord. Tenant shall permit Landlord, Landlord’s agents and
public utilities servicing the Building to erect, use, maintain and replace,
concealed ducts, pipes and conduits in and through the Premises and in
connection therewith Landlord shall use its reasonable efforts to limit any
reduction in the useable portion of the Premises in connection therewith.
Landlord, Landlord’s agents and/or affiliates, and the holder of any Mortgage
shall each have the right to enter the Premises at all reasonable times (and
upon reasonable prior notice which maybe oral), and Landlord shall notify Tenant
so as a representative of Tenant shall be given the opportunity to be present,
however such presence of a Tenant representative shall not be required) to:
(i) examine the same, (ii) to show them to prospective purchasers or mortgagees
of the Building or space therein, (iii} to make such reasonable repairs,
replacements, alterations, improvements or additions as Landlord may deem
necessary or desirable to the Premises or to any other portion of the Building
or which Landlord may elect to perform following Tenant’s failure to make
repairs or perform any work which Tenant is obligated to perform under this
Lease, (iv) for the purpose of complying with laws, regulations or other
requirements of government authorities and (v) to perform “Remedial Work” (as
defined in Article 40 hereof) after the failure of Tenant to perform the same in
accordance with the terms of this Lease. Landlord shall be allowed, during the
progress of any work in and about the Premises, to take all necessary material
and equipment into and upon the Premises and to store them within the Premise
(however no storage shall be allowed overnight except if approved by Tenant)
without the same constituting an eviction or constructive eviction of Tenant in
whole or in part and the Rent shall in nowise abate while any decorations,
repairs, replacements, alterations, Improvements or additions are being made, by
reason of loss or interruption of business of Tenant, or otherwise. During the
six (6) month period prior to the Expiration Date or the expiration of any
renewal or extended term, Landlord may exhibit the Premises to prospective
tenants thereof during normal business hours while Tenant is present upon
twenty-four (24) hours advance notice. If, during the last three (3) months of
the Term, Tenant shall have removed all or substantially all of Tenant’s
property therefrom, Landlord may immediately enter and alter, renovate and
redecorate the Premises, without elimination or abatement of Rent, or incurring
liability to Tenant for any compensation, and such acts shall not be deemed an
actual or constructive eviction and shall have no effect upon this Lease,
however in the event Landlord enters the space pursuant to the previous
sentence, Tenant shall be relieved of all

 

16



--------------------------------------------------------------------------------

restoration obligations with respect to the Premises. If Tenant shall not be
personally present to open and permit an entry into the Premises, at any time,
when for any reason an entry therein shall be necessary or permissible, Landlord
or Landlord’s agents may enter the same by a master key, or may forcibly enter
the same, without rendering Landlord or such agents liable therefor (if during
such entry Landlord or Landlord’s agents shall accord reasonable care to
Tenant’s property), and without in any manner affecting the obligations and
covenants of this Lease. Nothing herein contained, however, shall be deemed or
construed to impose upon Landlord any obligation, responsibility or liability
whatsoever, for the care, supervision or repair of the Building or any part
thereof, other than as herein provided.

B. Other Landlord Privileges. Landlord shall have the right at any time, without
the same constituting an actual or constructive eviction and without incurring
any liability to Tenant therefor, to change the arrangement and/or location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known. Tenant acknowledges that
Landlord may (but shall have no obligation to) perform repairs, improvements,
alterations and/or substantial renovation work in and to the public parts of the
Building and the mechanical and other systems serving the Building (which work
may include improvements to the lobby and facade of the Building, which may
require that scaffolding and/or a sidewalk bridge be placed in front of the
Building, and the replacement of window glass, requiring access to the same from
within the Premises). Landlord shall incur no liability to Tenant, nor shall
Tenant be entitled to any abatement of Rent on account of any noise, vibration
or other disturbance to Tenant’s business at the Premises (provided that Tenant
is not denied access thereto) which shall arise out of the performance by
Landlord or other tenants of the aforesaid repairs, alterations, additions,
improvements, alterations and renovations of the Building or any part thereof
and Tenant hereby agrees to release Landlord of and from any claims (including
without limitation, claims arising by reason of loss or interruption of
business) of every kind and nature whatsoever arising under or in connection
therewith. Tenant understands and agrees that all parts (except surfaces facing
the interior of the Premises) of all walls, windows and doors bounding the
Premises (including exterior Building walls, corridor walls, doors and
entrances), all balconies, terraces and roofs adjacent to the Premises, all
space in or adjacent to the Premises used for shafts, stacks, stairways, chutes,
pipes, conduits, ducts, fan rooms, heating, air cooling, plumbing and other
mechanical facilities, service closets and other Building facilities are not
part of the Premises, and Landlord shall have the use thereof, as well as access
thereto through the Premises for the purposes of operation, maintenance,
alteration and repair. Landlord, throughout the Term, shall have free access to
any and all mechanical installations of Landlord, inducting but not limited to
air-cooling, fan, ventilating, machine rooms and electrical closets. When
accessing the Premises pursuant to the terms of this Article 14, Landlord shall
use its reasonable efforts to minimize disruption of, and interference with,
Tenant’s use and occupancy of the Premises while making any such repairs,
replacements or improvements, although nothing contained herein shall require
Landlord to make such repairs, replacements, or improvements outside of the
normal business hours or incur any additional costs or expenses.

15. CERTIFICATE OF OCCUPANCY Tenant shall not at any time use or occupy the
Premises in violation of the certificate of occupancy Issued for the Premises or
for the Building and in the event that any department of the City or Stale of
New York shall hereafter at any time contend and/or declare by notice,
violation, order or in any other manner whatsoever that the Premises are used
for a purpose which is a violation of such certificate of occupancy whether or
not such use shall be a Permitted Use, Tenant shall, upon five {5) days written
notice from Landlord, immediately discontinue such use of the Premises. Failure
by Tenant to discontinue such use after such notice shall be considered a
default in the fulfillment of a covenant of this Lease and Landlord shall have
the right to terminate this Lease immediately, and in addition thereto shall
have the right to exercise any and all rights and privileges and remedies given
to Landlord by and pursuant to the provisions of Articles 17 and 18 hereof.

16. LANDLORD’S LIABILITY. The obligations of Landlord under this Lease shall not
be binding upon Landlord named herein from and after the sale, conveyance,
assignment or transfer by such Landlord (or upon any subsequent landlord after
the sale, conveyance, assignment or transfer by such subsequent landlord) of Its
Interest in the Building or the Real Property, as the case may be, and in the
event of any such sale. conveyance, assignment or transfer, Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder, and II shall be deemed and construed without further
agreement between the parties or their successors in interest, or between the
parties and the purchaser, grantee, assignee or other transferee that such
purchaser, grantee, assignee or other transferee has assumed and agreed to carry
out any and all covenants and obligations of Landlord hereunder. Neither the
shareholders, members, directors or officers or· Landlord, if Landlord is a
corporation, nor the partners comprising Landlord (nor any of the shareholders,
members, directors or officers of such partners), if Landlord is a partnership
(collectively, the “Parties’), shall be liable for the performance of Landlord’s
obligations under this Lease. Tenant shall look solely to Landlord to enforce
Landlord’s obligations hereunder and shall not seek any damages against any of
the Parties. The liability of Landlord for Landlord’s obligations under this
Lease shall not exceed and shall be limited to Landlord’s interest in the
Building and the Real Property and Tenant shall not look to or attach any other
property or assets of Landlord or the property or assets of any of the Parties
in seeking either to enforce Landlord’s Obligations under this Lease or to
satisfy a judgment for Landlord’s failure to perform such obligations. In

 

17



--------------------------------------------------------------------------------

no event shall either party (or any of the officers, trustees, directors,
partners, beneficiaries, joint ventures, members, stockholders or other
principals or representatives and the like, disclosed or undisclosed, thereof)
ever be liable for incidental or consequential damages.

17. DEFAULT.

A. Events of Default: Conditions of Limitation. This Lease and the term and
estate hereby granted are subject to the limitations that upon the occurrence,
at any time prior to or during the Term, of any one or more of the following
events (referred to as “Events of Default”):

(i) if Tenant shall default in the payment when due of any installment of Rent
or in the payment when due of any additional rent, and such default shall
continue for a period of five (5) days after notice of such default; or

(ii) if Tenant shall default in the observance or performance of any term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
(other than the covenants for the payment of Rent and additional rent) and
Tenant shall fail to remedy such default within thirty (30) days after notice by
Landlord to Tenant of such default, or if such default is of such a nature that
it cannot be completely remedied within said period of thirty (30) days and
Tenant shall not commence within said period of thirty (30) days, or shall not
thereafter diligently prosecute to completion all steps necessary to remedy such
default; or

(iii) if Tenant shall default in the observance or performance of any term,
covenant or condition on Tenant’s part to be observed or performed under any
other lease with Landlord or Landlord’s predecessor in interest of space in the
Building and such default shall continue beyond any grace period set forth in
such other lease for the remedying of such default; or

(iv) Intentionally Omitted; or

(v) if Tenant’s interest in this Lease shall devolve upon or pass to any person,
whether by operation of law or otherwise, except as may be expressly permitted
under Article 12 hereof; or

(vi) if this Lease shall be rejected under §235 of Title 11 of the U.S.
Bankruptcy Code; or

(vii) if any execution or attachment shall be issued against Tenant or any of
Tenant’s property pursuant to which the Premises shall be taken or occupied or
attempted to be taken or occupied;

then, in any of said cases, at any time prior to or during the Term, of any one
or more of such Events of Default, Landlord, at any time thereafter, at
Landlord’s option, may give to Tenant a five (5) days’ notice of termination of
this Lease and, in the event such notice is given, this Lease and the Term shall
come to an end and expire (whether or not the Term shall have commenced) upon
the expiration of said five (5) days with the same effect as if the date of
expiration of said five (5) days were the Expiration Date, but Tenant shall
remain liable for damages as provided in Article 18 hereof.

B. Effect of Bankruptcy. Anything elsewhere in this Lease to the contrary
notwithstanding, this Lease may be canceled by Landlord by sending of a written
notice to Tenant within a reasonable time after the happening of any one or more
of the following events: (i) the commencement of a case in bankruptcy or under
the laws of any state naming Tenant as the debtor: or (ii) the making by Tenant
of any assignment or any other arrangement for the benefit of creditors under
any state statute. Neither Tenant nor any person claiming through or under
Tenant, or by reason of any statute or order of court, shall thereafter be
entitled to possession of the Premises but shall forthwith quit and surrender
!he Premises. If this Lease shall have been assigned in accordance with its
terms, the provisions of this Article 17 shall be applicable to any of the
persons or entities primarily or secondarily liable for Tenant’s obligations
under this Lease. It is stipulated and agreed that in the event of the
termination of this Lease pursuant to this subsection, Landlord shall forthwith,
notwithstanding any other provisions of this lease to the contrary, be entitled
to recover from Tenant as and for liquidated damages an amount determined in
accordance with Subsection B(i)(c) of Article 18 of this Lease.

C. Conditional Limitation. Nothing contained in this Article 17 shall be deemed
to require Landlord to give the notices herein provided for prior to the
commencement of a summary proceeding for non-payment of rent or a plenary action
for recovery of rent on account of any default in the payment of the same, it
being intended that such notices are for the sole purpose of creating a
conditional limitation hereunder pursuant to which this Lease shall terminate
and if Tenant thereafter remains in possession after such termination, Tenant
shall do so as a holdover tenant.

 

18



--------------------------------------------------------------------------------

18. REMEDIES AND DAMAGES.

A. Landlord’s Remedies. (i) If any execution or attachment shall be issued
against Tenant or any of Tenant’s property whereupon the Premises shall be taken
or occupied or attempted to be taken or occupied by someone other than Tenant,
or if an Event of Default shall exist, or if this Lease and the Term shall
expire and come to an end as provided in Article 17:

(a) Landlord and its agents and servants may immediately, or at any time after
such default or after the date upon which this Lease and the Term shall expire
and come to an end, re-enter the Premises or any part thereof, either by summary
proceedings, or by any other applicable action or proceeding, (without being
liable to indictment, prosecution or damages therefor), and may repossess the
Premises and dispossess Tenant and any other persons from the Premises and
remove any and all of their property and effects from the Premises; and

(b) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other conditions, which
may include concessions and free rent periods, as Landlord, in its sole
discretion, may determine. Landlord shall have no obligation to relet the
Premises or any part thereof and shall in no event be liable for refusal or
failure to relet the Premises or any part thereof, or, in the event of any such
reletting, for refusal or failure to collect any rent due upon any such
reletting, and no such refusal or failure shall operate to relieve Tenant of any
liability under this Lease or otherwise to affect any such liability; Landlord,
at Landlord’s option, may make such repairs, replacements, alterations,
additions, improvements, decorations and other physical changes in and to the
Premises as Landlord, in its sole discretion, considers advisable or necessary
in connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this Lease or otherwise affecting any such
liability.

(ii) Except as provided for in this Lease, Tenant hereby waives the service of
any notice of intention to re-enter or to institute legal proceedings to that
end which may otherwise be required to be given under any present or future law.
Tenant, on its own behalf and on behalf of all persons claiming through or under
Tenant, including all creditors, does further hereby waive any and all rights
which Tenant and all such persons might otherwise have under any present or
future law to redeem the Premises, or to re-enter or repossess the Premises, or
to restore the operation of this Lease, after (a) Tenant shall have been
dispossessed by a judgment or by warrant of any court or judge, or (b) any re­
entry by Landlord, or (c) any expiration or termination of this Lease and the
Term, whether such dispossess, re-entry, expiration or termination shall be by
operation of law or pursuant to the provisions of this Lease. The words
“re-enter”, “re-entry” and “re-entered” as used in this Lease shall not be
deemed to be restricted to their technical legal meanings. In the event of a
breach or threatened breach by Tenant, or any persons claiming through or under
Tenant, of any term, covenant or condition of this Lease on Tenant’s part to be
observed or performed, Landlord shall have the right to enjoin such breach and
the right to invoke any other remedy allowed by law or in equity as if re-entry,
summary proceedings and other special remedies were not provided in this Lease
for such breach. The right to invoke the remedies hereinbefore set forth are
cumulative and shall not preclude Landlord from invoking any other remedy
allowed at law or in equity.

B. Damages. (i) If this Lease and the Term shall expire and come to an end as
provided in Article 17, or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re-enter the Premises as provided in
subsection A of this Article 18, or by or under any summary proceeding or any
other action or proceeding, then, in any of said events:

(a) Tenant shall pay to Landlord all Rent, additional rent and other charges
payable under this Lease by Tenant to Landlord to the dale upon which this Lease
and the Term shall have expired and come to an end or to the date of re-entry
upon the Premises by Landlord, as the case may be;

(b) Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (referred to as “Deficiency’) between the Rent reserved in this Lease
for the period which otherwise would have constituted the unexpired portion of
the Term and the net amount, if any, of rents collected under any reletting
effected pursuant to the provisions of subsection A(i) of this Article 18 for
any part of such period (first deducting from the rents collected under any such
reletting all of Landlord’s expenses in connection with the termination of this
Lease, or Landlord’s reentry upon the Premises and with such reletting
including, but not limited to, all repossession costs. brokerage commissions,
advertising, legal expenses, attorneys’ fees and disbursements, alteration costs
and other expenses of preparing the Premises for such reletting); any such
Deficiency shall be paid in monthly installments by Tenant on the days specified
in this Lease for payment of installments of Rent, Landlord shall be entitled to
recover from Tenant each monthly Deficiency as the same shall arise, and no suit
to collect the amount of the Deficiency for any month shall prejudice Landlord’s
right to collect the Deficiency for any subsequent month by a similar
proceeding; and

(c) whether or not Landlord shall have collected any monthly Deficiencies as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiencies as and for
liquidated and agreed final damages, a sum equal to the amount by which the Rent
reserved in this Lease for the period which otherwise would have

 

19



--------------------------------------------------------------------------------

constituted the unexpired portion of the Term exceeds the then fair and
reasonable rental value of the Premises for the same period, less the aggregate
amount of Deficiencies theretofore collected by Landlord pursuant to the
provisions of subsection B(1)(b) of this Article 18 for the same period; if,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, the Premises, or any part thereof, shall have been relet by
Landlord for the period which otherwise would have constituted the unexpired
portion of the Term, or any part thereof, the amount of rent reserved upon such
reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Premises so relet during the term of the
reletting.

(ii) If the Premises, or any part thereof, shall be relet together with other
space in the Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this subsection B. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, whether or not such rents shall exceed
the Rent reserved in this Lease. Solely for the purposes of this Article, the
term “Rent” as used in subsection B(i) of this Article 18 shall mean the Rent in
effect immediately prior to the date upon which this Lease and the Term shall
have expired and come to an end, or the date of re-entry upon the Premises by
Landlord, as the case may be, adjusted to reflect any increase or decrease
pursuant to the provisions of Article 28 hereof for the Comparison Year (as
defined in said Article 28) immediately preceding such event. Nothing contained
in Article 17 or this Article 18 shall be deemed to limit or preclude the
recovery by Landlord from Tenant of the maximum amount allowed to be obtained as
damages by any statute or rule of law, or of any sums or damages to which
Landlord may be entitled in addition to the damages set forth in subsection B(i)
of this Article 18.

C. Legal Fees. (i) Tenant hereby agrees to pay, as additional rent, all
reasonable attorneys’ fees and disbursements (and all other court costs or
expenses of legal proceedings) which Landlord may incur or pay out by reason of,
or in connection with:

(a) any successful action or proceeding by Landlord which results in termination
of this Lease;

(b) any other action or proceeding by Landlord against Tenant (including, but
not limited to, any arbitration proceeding) that results in a final judgment for
Landlord;

(c) any default by Tenant in the observance or performance of any obligation
under this Lease (including, but not limited to, matters involving payment of
rent and additional rent, computation of escalations, alterations or other
Tenant’s work and subletting or assignment), whether or not Landlord commences
any action or proceeding against Tenant;

(d) any action or proceeding brought by Tenant against Landlord (or any officer,
partner or employee of Landlord) in which Tenant fails to secure a final
unappealable judgment against Landlord; and

(e) any other appearance by Landlord (or any officer, partner or employee of
Landlord) as a witness or otherwise in any action or proceeding whatsoever
involving or affecting Landlord, Tenant or this Lease in which Tenant fails to
secure a final unappealable judgment against Landlord.

(ii) Tenant’s obligations under this subsection C of Article 18 shall survive
the expiration of the Term hereof or any ear1ier termination of this Lease. This
provision is intended to supplement (and not to limit) other provisions of this
Lease pertaining to indemnities and/or attorneys’ fees.

D. Additional Landlord Remedies. Tenant hereby acknowledges and agrees that in
the event this Lease and the Term hereof shall expire and come to an end as
provided in Article 17, Tenant shall be liable for an amount equal to the sum of
the unamortized portion of any brokerage commissions or fees paid by Landlord in
connection with this Lease (amortized on a straight-line basis over the Term of
this Lease), which sum shall be immediately due and payable by Tenant on demand
by Landlord and deemed to be additional rent hereunder.

19. FEES AND EXPENSES.

A. Curing Tenant’s Defaults. If Tenant shall default in the observance or
performance of any term or covenant on Tenant’s part to be observed or performed
under or by virtue of any of the terms or provisions in any Article of this
Lease, after the giving of notice of required) and upon the expiration of any
applicable grace period (except in an emergency), Landlord may immediately or at
any time thereafter and without notice perform the same for the account of
Tenant. If Landlord makes any expenditures or Incurs any obligations for the
payment of money in connection with any such default by Tenant or the cure
thereof including, but not limited to, any damages or tines or any reasonable
attorneys’ fees and disbursements in instituting, prosecuting or defending any
action or proceeding, such sums paid or obligations Incurred with interest and
costs shall be deemed to be additional rent hereunder and shall

 

20



--------------------------------------------------------------------------------

be paid by Tenant to Landlord within thirty (30) days of rendition of any bill
or statement to Tenant therefor. If the Term hereof shall have expired at the
time Landlord sustains or incurs such expenditures, such sums shall be
recoverable by Landlord, as damages.

B. Late Charges. If Tenant shall fail to make payment of any installment of Rent
or any additional rent within seven (7) days after the date when such payment is
due, Tenant shall pay to Landlord, in addition to such installment of Rent or
such additional rent, as the case may be, as a late charge and as additional
rent, a sum based on a rate equal to the lesser of (i) four percent (4%) per
annum above the then current prime rate charged by Citibank, N.A. or its
successor and (ii) the maximum rate permitted by applicable law, of the amount
unpaid computed from the date such payment was due to and including the date of
payment, but in no event shall interest be computed and payable for less than a
full calendar month. Tenant acknowledges and agrees that, except as otherwise
expressly provided herein, if Tenant fails to dispute any item of additional
rent within thirty (30) days of receipt of a bill or notice therefor, Tenant
shall be deemed to have waived its right to dispute the same.

20. NO REPRESENTATIONS BY LANDLORD. Landlord or Landlord’s agents have made no
representations or promises with respect to the Building, the Real Property, the
Premises, Taxes (as defined in Article 28 hereof) or any other matter or thing
affecting or related to the Premises, except as herein expressly set forth and
no rights, easements or licenses are acquired by Tenant by implication or
otherwise except as expressly set forth herein.

21. END OF TERM.

A. Surrender of Premises. Upon the expiration or other termination of the Term,
Tenant shall quit and surrender to Landlord the Premises, vacant, broom clean,
in good order and condition, ordinary wear and tear and damage for which Tenant
is not responsible under the terms of this Lease excepted, and Tenant shall
comply with the restoration obligations, if any, set forth in Article 3 hereof.
Tenant’s obligation to observe or perform this covenant shall survive the
expiration or sooner termination of the Term. If the last day of the Term or any
renewal thereof falls on Saturday or Sunday this Lease shall expire on the
immediately preceding business day.

B. Holdover bv Tenant. The parties recognize and agree that the damage to
Landlord resulting from any failure by Tenant to timely surrender possession of
the Premises as aforesaid will be substantial, will exceed the amount of the
monthly installments of the Rent theretofore payable hereunder, and will be
impossible to accurately measure. Tenant therefore agrees that if possession of
the Premises is not surrendered to Landlord on or prior to the Expiration Date
or sooner termination of the Term, in addition to any other rights or remedy
Landlord may have hereunder or at law, Tenant shall pay to Landlord for each
month and for each portion of any month during which Tenant holds over in the
Premises after the Expiration Date or sooner termination of this Lease, a sum
equal to two (2x) times the aggregate of that portion of the Rent and the
additional rent which was payable under this Lease during the last month of the
Term. Nothing herein contained shall be deemed to permit Tenant to retain
possession of the Premises after the Expiration Date or sooner termination of
this Lease and no acceptance by Landlord of payments from Tenant after the
Expiration Date or sooner termination of the Term shall be deemed to be other
than on account of the amount to be paid by Tenant in accordance with the
provisions of this Article 21, which provisions shall survive the Expiration
Date or sooner termination of this Lease. If Tenant shall hold-over or remain in
possession of any portion of the Premises beyond the Expiration Date of this
Lease, notwithstanding the acceptance of any Rent and additional rent paid by
Tenant pursuant to the preceding provisions, Tenant shall be subject not only to
summary proceeding and all damages related thereto, but also to any damages
arising out of lost opportunities (and/or new leases) by Landlord to re-let the
Premises (or any part thereof). All damages to Landlord by reason of such
holding over by Tenant may be the subject of a separate action and need not be
asserted by Landlord in any summary proceedings against Tenant.

22. QUIET ENJOYMENT. Landlord covenants and agrees with Tenant that upon Tenant
paying the Rent and additional rent and observing and performing all the terms,
covenants and conditions on Tenant’s part to be observed and performed, Tenant
may peaceably and quietly enjoy the Premises, subject, nevertheless, to the
terms and conditions of this Lease including, but not limited to, Article 16
hereof and to all Superior Leases and Mortgages.

23. FAILURE TO GIVE POSSESSION. Tenant waives any right to rescind this Lease
under Section 223-a of the New York Real Property Law or any successor statute
of similar import then in force, or otherwise, and further waives the right to
recover any damages which may result from Landlord’s failure to deliver
possession of the Premises on the date set forth in Article 1 hereof for the
commencement of the Term for any reason whatsoever, including, but not limited
to, the failure of the present tenant of the Premises to vacate and surrender
the Premises to Landlord. If Landlord shall be unable to give possession of the
Premises on such date, and provided Tenant is not responsible for such inability
to give possession, the Rent reserved and covenanted to be paid herein shall not
commence until the

 

21



--------------------------------------------------------------------------------

possession of the Premises is given or the Premises are available for occupancy
by Tenant, and no such failure to give possession on such date shall in any way
affect the validity of this Lease or the obligations of Tenant hereunder or give
rise to any claim for damages by Tenant or claim for rescission of this Lease,
nor shall same be construed in any way to extend the Term. If permission is
given to Tenant to enter into the possession of the Premises or to occupy
premises other than the Premises prior to the Commencement Date, Tenant
covenants and agrees that such occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this Lease, including the
covenant to pay Rent.

24. NO WAIVER.

A. If there be any agreement between Landlord and Tenant providing for the
cancellation of this Lease upon certain provisions or contingencies and/or an
agreement for the renewal hereof at the expiration of the Term, the right to
such renewal or the execution of a renewal agreement between Landlord and Tenant
prior to the expiration of the Term shall not be considered an extension thereof
or a vested right in Tenant to such further term, so as to prevent Landlord from
canceling this Lease and any such extension thereof during the remainder of the
original Term; such privilege, if and when so exercised by Landlord, shall
cancel and terminate this Lease and any such renewal or extension previously
entered into between Landlord and Tenant or the right of Tenant to any such
renewal or extension; any right herein contained on the part of Landlord to
cancel this Lease shall continue during any extension or renewal hereof; any
option on the part of Tenant herein contained for an extension or renewal hereof
shall not be deemed to give Tenant any option for a further extension beyond the
first renewal or extended term.

B. No act or thing done by Landlord or Landlord’s agents during the Term shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept such surrender shall be valid unless in writing signed by Landlord. No
employee of Landlord or of Landlord’s agents shall have any power to accept the
keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord’s agents shall not operate as a
termination of this Lease or a surrender of the Premises. In the event Tenant at
any time desires to have Landlord sublet the Premises for Tenant’s account,
Landlord or Landlord’s agents are authorized to receive said keys for such
purpose without releasing Tenant from any of the obligations under this Lease,
and Tenant hereby relieves Landlord of any liability for loss of or damage to
any of Tenant’s effects in connection with such subletting.

C. The failure of Landlord to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this Lease or any of the
Rules and Regulations set forth or hereafter adopted by Landlord, shall not
prevent a subsequent act which would have originally constituted a violation
from having all force and effect of an original violation. The receipt by
Landlord of Rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. The failure of Landlord to enforce
any of the Rules and Regulations set forth, or hereafter adopted, against Tenant
and/or any other tenant in the Building shall not be deemed a waiver of any such
Rules and Regulations. No provision of this Lease shall be deemed to have been
waived by Landlord unless such waiver be in writing signed by Landlord.

D. No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly Rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated Rent, or as Landlord may elect to apply same, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such Rent or pursue any other remedy in this Lease provided.

E. This Lease contains the entire agreement between the parties and all prior
negotiations and agreements are merged in this Lease. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of it in whole or in part unless such executory agreement is in
writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought.

25. WAIVER OF TRIAL BY JURY. It is mutually agreed by and between Landlord and
Tenant that the respective parties hereto shall and they hereby do waive trial
by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other on any matters whatsoever arising out of or in
any way connected with this Lease, the relationship of Landlord and Tenant,
Tenant’s use or occupancy of the Premises, any claim of injury or damage, or for
the enforcement of any remedy under any statute, emergency or otherwise. It is
further mutually agreed that in the event Landlord commences any summary
proceeding (whether for nonpayment of rent or because Tenant continues in
possession of the Premises after the expiration or termination of the Term),
Tenant will not interpose any counterclaim (except for mandatory or compulsory
counterclaims) of whatever nature or description in any such proceeding. Tenant
shall not join, consolidate, remove, or otherwise attempt to limit or stay any
action or proceeding commenced by the Landlord against the Tenant or in which
the Landlord and the Tenant are parties, except as required by law.

 

22



--------------------------------------------------------------------------------

26. INABILITY TO PERFORM. In the event that either party hereto shall be delayed
or hindered in or prevented from the performance of any act required hereunder
by reasons of strikes, labor troubles, inability to procure labor or materials,
failure of power, restrictive governmental laws or regulations, riots,
insurrection, war, natural emergency, Acts of God, fire or other casualty,
condemnation or other reason of a similar or dissimilar nature beyond the
reasonable control of the party (each a “Force Majeure Cause”) delayed in
performing work or doing acts required under the terms of this Lease, then
performance of such act shall be excused for the period of the delay and the
period for the performance of any such act shall be extended for a period
equivalent to the period of such delay. Notwithstanding the foregoing, nothing
contained in this Article 26 shall operate to excuse Tenant from the prompt
payment of Rent, additional rent or any other payments or charges required by
the terms of this Lease or shall operate to extend the Lease Term. Delays or
failures to perform resulting from lack of funds shall not be deemed delays
beyond the reasonable control of a party.

27. BILLS AND NOTICES. Except as otherwise expressly provided in this Lease, any
bills, statements, notices, demands, requests or other communications given or
required to be given under this Lease shall be deemed sufficiently given or
rendered if in writing, sent by registered or certified mail (return receipt
requested}, or nationally recognized overnight courier (e.g., FedEx or UPS)
addressed as follows or to such other address as either Landlord or Tenant may
designate as its new address for such purpose by notice given to the others in
accordance with the provisions of this Article 27;

 

If to Landlord:  

Battery Commercial Associates LLC

c/o The Moinian Group

3 Columbus Circle, Suite 2300

New York, New York 10019

with a copy to:  

Harry R. Dreizen, Esq.

3 Columbus Circle, Suite 2300

New York, New York 10019

with a copy to:  

Newmark Knight Frank, Inc.

125 Park Avenue

New York, New York 10017

If to Tenant:  

Constant Contact, Inc.

1601 Trapelo Road

Waltham, Massachusetts 02451

Attn: General Counsel

with a copy to:  

WilmerHale LLP

60 State Street

Boston, Massachusetts 02109

Attn: Paul Jakubowski, Esq.

Tenant hereby acknowledges and agrees that any such bill, statement, demand,
notice, request or other communication may be given by Landlord’s agent on
behalf of Landlord. Any such bill, statement, demand, notice, request or other
communication shall be deemed given on the date of any personal delivery. or one
(1) business day after being sent if delivered by overnight courier for the next
business day delivery, or three (3) business days after mailing i f sent by
certified mail. Notwithstanding anything contained in this Article 27 to the
contrary, bills and statements issued by Landlord may be sent by the method(s)
set forth hereinabove, without copies to any other party. This notice provision
has been specifically negotiated between the parties hereto.

28. ESCALATION.

A. Defined Terms. In a determination of any increase in the Rent under the
provisions of this Article 28, Landlord and Tenant agree as follows:

(i) “Taxes” shall mean the aggregate amount of real estate taxes and any special
or other assessments (exclusive of penalties and interest thereon) imposed upon
the Real Property and real estate taxes or assessments imposed in connection
with the receipt of income or rents from the Building to the extent that same
shall be in lieu of all or a portion of the aforesaid taxes or assessments, or
additions or increases thereof (including, without limitation, (i) assessments
made upon or with respect to any “air rights”, i) assessments made in connection
with any business improvement district and (iii) any assessments levied after
the date of this Lease for public benefits to the Real Property or the Building
(excluding an amount equal to the assessments payable in whole or in part during
or for the Base Tax Year (as defined in Article 1 of this Lease)) which
assessments, if payable in installments, shall be deemed payable in the maximum
number of permissible Installments and there shall be Included in real estate
taxes for each Comparison .Year in which such installments may be paid, the
installments of such

 

23



--------------------------------------------------------------------------------

assessment so becoming payable during such Comparison Year (in the manner in
which such taxes and assessments are imposed as of the date hereof); provided,
that if because of any change in the taxation of real estate, any other tax or
assessment (including, without limitation, any occupancy, gross receipts,
rental, income, franchise, transit or other tax) is imposed upon Landlord or the
owner of the Real Property or the Building, or the occupancy, rents or income
therefrom, in substitution for or in addition to, any of the foregoing Taxes,
such other tax or assessment shall be deemed part of the Taxes. With respect to
any Comparison Year (hereinafter defined) all expenses, including attorneys’
fees and disbursements, experts’ and other witnesses’ fees, incurred in
contesting the validity or amount of any Taxes or in obtaining a refund of Taxes
shall be considered as part of the Taxes for such year. Taxes shall not include
any income, franchise, estate, rent, succession, excise, profit, proceeds,
inheritance capital stock, or transfer tax.

(ii) “Assessed Valuation” shall mean the amount for which the Real Property is
assessed pursuant to applicable provisions of the New York City Charter and of
the Administrative Code of the City of New York for the purpose of imposition of
Taxes.

(iii) “Tax Year” shall mean the period July 1 through June 30 (or such other
period as hereinafter may be duly adopted by the City of New York as its fiscal
year for real estate tax purposes).

(iv) “Base Taxes” shall mean the Taxes payable for the Base Tax Year.

(v) “Comparison Year” shall mean with respect to Taxes, any Tax Year subsequent
to the Base Tax Year for any part or all of which there is an increase in the
Rent pursuant to subsection B of this Article 28.

(vi) “Landlord’s Statement” shall mean an instrument or instruments containing a
comparison of any increase or decrease in the Rent for the preceding Comparison
Year pursuant to the provisions of this Article 28. If requested by Tenant,
Landlord shall include the relevant tax bill or invoice issued by the taxing
authority as applicable to such Landlord’s Statement in question.

B. Escalation. (i) If the Taxes payable for any Comparison Year (any part or all
of which falls within the Term) shall represent an increase above the Base
Taxes, then the Rent for such Comparison Year and continuing thereafter until a
new Landlord’s Statement is rendered to Tenant, shall be increased by Tenant’s
Proportionate Share of such increase. The Taxes shall be initially computed on
the basis of the Assessed Valuation in effect at the time Landlord’s Statement
is rendered (as the Taxes may have been settled or finally adjudicated prior to
such time) regardless of any then pending application, proceeding or appeal
respecting the reduction of any such Assessed Valuation, but shall be subject to
subsequent adjustment as provided in subsection D(i)(a) of this Article 28.

C. Payment of Escalations. (i) At any time prior to, during or after any
Comparison Year Landlord shall render to Tenant, either in accordance with the
provisions of Article 27 hereof or by personal delivery at the Premises, a
Landlord’s Statement or Statements showing separately or together (a) a
comparison of the Taxes payable for the Comparison Year with the Base Taxes. and
(b) the amount of the increase in the Rent resulting from each of such
comparisons. Landlord’s failure to render a Landlord’s Statement and/or receive
payments with respect thereto during or with respect to any Comparison Year
shall not prejudice Landlord’s right to render a Landlord’s Statement and/or
receive payments with respect thereto during or with respect to any subsequent
Comparison Year, and shall not eliminate or reduce Tenant’s obligation to pay
increases in the Rent pursuant to this Article 28 for such Comparison Year.
Landlord may also at any time and from time to time, furnish to Tenant a revised
Landlord’s Statement or Statements showing separately or together a comparison
of the Taxes payable for the Comparison Year with the Base Taxes. Landlord shall
have deemed to waive its rights to receive any payment for any Comparison Year
if the applicable Landlord Statement is not delivered to Landlord prior to the
two (2) year anniversary of the Expiration Date.

(ii) (a) With respect to an increase in the Rent resulting from an increase in
the Taxes for any Comparison Year above the Base Taxes, Tenant shall pay to
Landlord a sum equal to one-half (%) of such increase on the first day of June
and a sum equal to one-half (Y,) of such increase on the first day of December
of each calendar year. If Landlord’s Statement shall be furnished to Tenant
after the commencement of the Comparison Year to which it relates, then
(1) until Landlord’s Statement is rendered for such Comparison Year, Tenant
shall pay Tenant’s Proportionate Share of Taxes for such Comparison Year in
semi-annual installments, as described above, based upon the last prior
Landlord’s Statement rendered to Tenant with respect to Taxes, and (2) Tenant
shall, within thirty (30) days after Landlord’s Statement is furnished to
Tenant, pay to Landlord an amount equal to any underpayment of the installments
of Taxes theretofore paid by Tenant for such Comparison Year and, in the event
of an overpayment by Tenant, Landlord shall permit Tenant to credit against
subsequent payments under this subsection (C)(ii)(b) of this Article 28 the
amount of such overpayment or, at Tenant’s election, refund the same to Tenant.
If during the Term of this Lease, Taxes are required to be paid (either to the
appropriate taxing authorities or as tax escrow payments to a mortgagee or
ground lessor) in full or in monthly, quarterly, or other installments, on any
other date or dates than as presently required, then, at Landlord’s option,
Tenant ‘s Proportionate Share with respect to Taxes shall be correspondingly
accelerated or revised so that Tenant’s Proportionate Share is due at least
thirty (30) days prior to the date payments

 

24



--------------------------------------------------------------------------------

are due to the taxing authorities or the superior mortgagee or ground lessor, as
the case may be. The benefit of any discount for any early payment or prepayment
of Taxes shall accrue solely to the benefit of Landlord, and such discount shall
not be subtracted from Tenant’s Proportionate Share of such Taxes.

(b) Following each Landlord’s Statement, a reconciliation shall be made as
follows: Tenant shall be debited with any increase in the Rent shown on such
Landlord’s Statement and credited with the aggregate, if any, paid by Tenant on
account in accordance with the provisions of subsection C(ii)(a) or C(ii)(b) for
the Comparison Year in question; Tenant shall pay any net debit balance to
Landlord within thirty (30) days next following rendition by Landlord, either in
accordance with the provisions of Article 27 hereof or by personal delivery to
the Premises, of an invoice for such net debit balance; any net credit balance
shall be applied against the next accruing monthly installment of Rent.

D. Adjustments. (i) (a) In the event that, after a Landlord’s Statement has been
sent to Tenant, an Assessed Valuation which had been utilized in computing the
Taxes for a Comparison Year is reduced (as a result of settlement, final
determination of legal proceedings or otherwise), and as a result thereof a
refund of Taxes is actually received by or on behalf of Landlord, then, promptly
after receipt of such refund, Landlord shall send Tenant a statement adjusting
the Taxes for such Comparison Year (taking into account the expenses mentioned
in the last sentence of subsection A(i) of this Article 28) and setting forth
Tenant’s Proportionate Share of such refund and Tenant shall be entitled to
receive such Share by way of a credit against the Rent next becoming due after
the sending of such Statement or at Tenant’s election, as a refund; provided,
however, that Tenant’s Share of such refund shall be limited to the amount, if
any, which Tenant had theretofore paid to Landlord as increased Rent for such
Comparison Year on the basis of the Assessed Valuation before it had been
reduced.

(b) In the event that, after a Landlord’s Statement has been sent to Tenant, the
Assessed Valuation which had been utilized in computing the Base Taxes is
reduced (as a result of settlement, final determination of legal proceedings or
otherwise) then, and in such event: (1) the Base Taxes shall be retroactively
adjusted to reflect such reduction, (2) the monthly installment of Rent shall be
increased accordingly and (3) all retroactive additional rent resulting from
such retroactive adjustment shall be forthwith payable when billed by Landlord.
Landlord promptly shall send to Tenant a statement setting forth the basis for
such retroactive adjustment and additional rent payments.

(ii) Any Landlord’s Statement sent to Tenant shall be conclusively binding upon
Tenant unless, within thirty (30) days after such statement is sent, Tenant
shall (a) pay to Landlord the amount set forth in such statement, without
prejudice to Tenant’s right to dispute the same, and (b) send a written notice
to Landlord objecting to such statement and specifying the particular respects
in which such statement is claimed to be incorrect. The parties recognize the
unavailability of Landlord’s books and records because of the confidential
nature thereof.

(iii) Anything in this Article 28 to the contrary notwithstanding, under no
circumstances shall the rent payable under this Lease be less than the then
annual base Rent set forth in Article 1 hereof.

(iv) The expiration or termination of this Lease during any Comparison Year for
any part or all of which there is an increase or decrease in the Rent under this
Article shall not affect the rights or obligations of the parties hereto
respecting such increase or decrease and any Landlord’s Statement relating to
such increase or decrease may, on a pro rata basis, be sent to Tenant subsequent
to, and all such rights and obligations shall survive, any such expiration or
termination. Any payments due under such Landlord’s Statement shall be payable
within thirty (30) days after such statement is sent to Tenant.

E. Capital Improvements. Notwithstanding anything contained in this Lease to the
contrary, Tenant shall not be responsible for the performance of any work or
costs associated therewith, in connection with any laws, regulations or the like
which require (a) structural repairs or modification, or (b) repairs or
modifications to the utility of the Building-wide service equipment, or
(c) installation of new building systems equipment which service the whole
Building, unless such repairs, modification or installations shall be due to
Tenant’s particular manner of use of the Premises (as opposed to office use
generally). Landlord and Tenant acknowledge that the performance of any work or
costs associated therewith in connection with such repairs, installations or
modification to the above (a) -(c) shall also not be the responsibility or
liability of Tenant if such are caused by Tenant’s initial Alterations performed
in the Premises. However, If any capital improvement is made to the Real
Property during any calendar year during the Term, which is solely required to
be made pursuant to applicable law, enacted after the Commencement Date, and
such costs shall be capitalized and amortized over their useful life determined
in accordance with GAAP, then Tenant shall pay to Landlord, in equal monthly
installments spread out equally for the remainder of months of the Term,
Tenant’s Proportionate Share of the reasonable annual amortization, with
interest, of the cost of such improvement in each calendar year during the Term
during which such amortization occurs. This provision shall not be applicable
(and shall not apply to any capital improvement made within) during the last two
(2) years of the Term of this Lease.

 

25



--------------------------------------------------------------------------------

29. SERVICES.

A. Elevator. Landlord shall provide passenger elevator facilities on business
days from 7:00 A.M. to 7:00 P.M. and Saturdays from 8:00 A.M. to 1:00 P.M. and
shall have one (1) passenger elevator in the bank of elevators servicing the
Premises available at all other limes. Landlord shall provide freight elevator
services on an “as available” basis for incidental use by Tenant from 8:00 A.M.
through 12:00 Noon and from 1:00 P.M. through 5:00 P.M. on business days only.
Any extended use may be arranged with Landlord’s prior consent and Tenant shall
pay as additional rent all building standard charges therefor. Tenant shall be
entitled to forty (40) hours of freight elevator use, at no charge to Tenant
during performance of Tenant’s Initial Alteration Work.

B. Heating. Landlord shall furnish heat to the Premises when and as required by
law, on business days from 7:00 A.M. to 7:00 P.M. and Saturdays from 8:00 A.M.
to 1:00 P.M from October 15 through May 15 (subject to outside temperature
conditions). Landlord shall not be responsible for the adequacy, design or
capacity of the heating distribution system if the normal operation of the heat
distribution system serving the Building shall fail to provide heat at
reasonable temperatures or any reasonable volumes or velocities in any parts of
the Premises by reason of any rearrangement of partitioning or other Alterations
made or performed by or on behalf of Tenant or any person claiming through or
under Tenant.

C. Cooling/Central System or Package Unit Serving Multiple Tenants. The Premises
shall be serviced by Landlord’s building air conditioning and ventilation
system. Landlord shall furnish air­ cooling on business days from 7:00 A.M. to
7:00 P.M. and on Saturday from 8:00 A.M. to 1:00 P.M. from May 15 through
October 15 (subject to outside temperature conditions) of each year during the
Term, when, in the judgment of Landlord, reasonably exercised, it may be
required for the comfortable occupancy of the Premises, and shall ventilate the
Premises on business days and for similar hours during other months of the year.
Landlord agrees to maintain and repair such system at its own cost and expense,
except in the event that any such repairs or maintenance are required by reason
of the negligence or misuse by Tenant of such air-cooling system. Tenant shall
not alter, modify or replace such air-cooling system or any part thereof without
the prior written consent of Landlord. Anything in this subsection C to the
contrary notwithstanding, Landlord shall not be responsible if the normal
operation of the air-cooling system serving the Premises shall ran to provide
cooled air at reasonable temperatures, pressures or degrees of humidity or any
reasonable volumes or velocities in any parts of the Premises by reason of
(I) human occupancy factors and any machinery or equipment installed by or on
behalf of Tenant or any person claiming through or under Tenant that have an
electrical load in excess of the average electrical load for the Building
air-cooling system as designed or (ii) any rearrangement of partitioning or
other Alterations made or performed by or on behalf of Tenant or any person
claiming through or under Tenant. Tenant agrees to keep and cause to be kept
dosed all of the windows in the Premises whenever the air-cooling system is in
operation and agrees to lower and close the blinds when necessary because of the
sun’s position whenever the air-cooling system is in operation. Tenant at all
times agrees to cooperate fully with Landlord and to abide by the reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the air-cooling system.

D. After Hours and Additional Services, The Rent does not include any charge to
Tenant for the furnishing of any additional passenger elevator facilities, any
freight elevator facilities (other than as contemplated in Article 29 subsection
A) or for the service of heat or cooling to the Premises during periods other
than the hours and days set forth in sections A, B and C of this Article 29 for
the furnishing and distributing of such facilities or services (referred to as
“Overtime Periods”). Accordingly, if Landlord shall furnish any (i) passenger
elevator facilities to Tenant during Overtime Periods or freight elevator
facilities, except as provided In subsection A of this Article 29, or (ii) heat
or cooling to the Premises during Overtime Periods, then Tenant shall pay
Landlord additional rent for such facilities or services at the standard
reasonable rates then fixed by the Landlord for the Building or, if no such
rates are then fixed, at reasonable rates. Neither the facilities nor the
services referred to in this Article 290 shall be furnished to Tenant or the
Premises if Landlord has not received advance notice from Tenant specifying the
particular facilities or services requested by Tenant at least twenty-four
(24) hours prior to the date on which the facilities or services are to be
furnished; or if Tenant is in default under or in breach of any of the terms,
covenants or conditions of this Lease; or if Landlord shall determine, in its
sole and exclusive discretion, that such facilities or services are requested in
connection with, or the use thereof shall create or aid in a default under or a
breach of any term, covenant or condition of this Lease. All of the facilities
and services referred to in this Article 29D are conveniences and are not and
shall not be deemed to be appurtenances to the Premises, and the failure of
Landlord to furnish any or all of such facilities or services shall not
constitute or give rise to any claim of an actual or constructive eviction, in
whole or in part, or entitle Tenant to any abatement or diminution of Rent, or
relieve Tenant from any of its obligations under this Lease, or impose any
liability upon Landlord or its agents by reason of inconvenience or annoyance to
Tenant. or Injury to or interruption of Tenant’s business or otherwise. Landlord
may limit the furnishing during Overtime Periods of any of the facilities or
services referred to in this Article 290 to a total of twenty (20) hours in any
one week. Landlord’s rates for usage of the systems set forth in this Article 29
are as follows: (i) for perimeter overtime heating (Perimeter Base
Building/Secondary System) is $200.00 per hour, (ii) for overtime circulation
(Interior Base Building/Air Handling Units) is $100.00 per hour, and (iii) for
overtime air-conditioning (Interior Base Building/Air Handling Units) is $250.00
per hour, and no such overtime service shall be provided for or charged for less
than four (4) hours for each request, provided, however, such charges are
subject to reasonable change, from time to time, as hereinbefore provided.

 

26



--------------------------------------------------------------------------------

E. Cleaning Provided by Tenant. Tenant, at Tenant’s sole and exclusive cost and
expense, shall cause the Premises to be kept clean in a manner satisfactory to
Landlord and no one other than persons reasonably approved by Landlord shall be
permitted to enter the Premises or the Building for such purpose. In addition,
Tenant shall. at its own cost and expense, clean and remove all garbage, waste,
rubbish and refuse from the Premises and the Building in accordance with such
rules and regulations Landlord deems reasonably necessary or desirable for the
proper operation of the Building.

F. Sprinkler System. (a) If there now is or shall be installed in the Building a
“sprinkler system”, and such system or any of its appliances shall be damaged or
injured or not in proper working order by reason of any act or omission of
Tenant, Tenant’s agents, servants, employees, licensees or visitors, Tenant
shall forthwith restore the same to good working condition at its own expense;
and if the New York Board of Fire Underwriters or the New York Fire Insurance
Rating Organization or any bureau, department or official of the state or city
government, shall require or recommend that any changes, modifications,
alterations or additional sprinkler heads or other equipment be made or supplied
by reason of Tenant’s particular manner of use (as opposed to general office
use), or the location of the partitions, trade fixtures, or other contents of
the Premises, Tenant shall, at Tenant’s expense, promptly make and supply such
changes, modifications, alterations, additional sprinkler heads or other
equipment.

(b) Landlord and Tenant hereby agree that in connection with Tenant’s
installation of the Tenant’s Initial Alteration Work, Tenant shall construct and
install the Fire Sprinkler Scope of Work, at Landlord’s sole cost and expense.
The “Fire Sprinkler Scope of Work” is more particularly described on Schedule H
annexed hereto and made a part hereof. Final plans and specifications, including
without limitation the design and installation, for the work performed in
connection with the sprinkler in the Premises shall, at all times, remain
subject to Landlord’s prior written consent and approval, which approval shall
not be unreasonably withheld, delayed or conditioned, provided such work is
consistent with the Fire Sprinkler Scope of Work. Said review and approval will
be based on the services of a professional engineering representative for
Landlord to examine the sprinkler plans submitted by Tenant for the review of
the design and all associated expenses requested by Tenant to install same.
Landlord shall reimburse Tenant for all hard and soft costs directly associated
with the Fire Sprinkler Scope of Work (including without limitation
architectural and design costs) within thirty (30) days of Landlord’s receipt of
actual itemized bills marked paid and cancelled checks paid in connection with
the Fire Sprinkler Scope of Work. Landlord reserves the right to make an
inspection of final installation of the fire sprinkler.

(c) Landlord shall, at Landlord’s sole cost and expense, cause the Building’s
riser standpipe system and other Building infrastructure fire systems, e.g.,
alarms, to be fully functional and operational by October 31, 2013 (i.e., in a
condition that permits the Premises’ sprinkler system to tie-in thereto and be
operational). If and to the extent that such systems or infrastructure are not
operational (and in a condition for such tie-in) by such date, Landlord shall be
responsible, at Landlord’s sole cost and expense, for the installation and
operation of any necessary temporary fire systems required by statute or code.

G. Water. Landlord shall provide water for ordinary drinking, cleaning and
lavatory purposes, but if Tenant requires uses or consumes water for any other
purposes or in unusual quantities (of which fact Landlord shall be the judge in
its reasonable discretion), Landlord may install a water meter at Tenant’s
expense and thereby measure Tenant’s water consumption for all purposes. In such
event (i) Tenant shall keep said meter and installation equipment in good
working order and repair at Tenant’s own cost and expense; (ii) Tenant agrees to
pay for water consumed, as shown on said meter thirty (30) days after bills are
rendered as additional rent; and (iii) Tenant covenants and agrees to pay the
sewer rent, charge or any other tax, rent, levy or charge which now or hereafter
is assessed, imposed or shall become a lien upon the Premises or the realty of
which they are part pursuant to law, order or regulation made or issued in
connection with any such metered use, consumption, maintenance or supply of
water, water system, or sewage or sewage connection or system.

H. Electricity.

(i) Tenant’s demand for, and consumption of, electricity in the Premises shall
be determined by such submeters installed (or, if existing, retrofitted) by
Landlord at Landlord’s sole and exclusive cost and expense. Landlord shall make
available during the Term of this Lease electricity for all purposes with an
average capacity of not less than six (6) watts demand load per useable square
foot of the Premises. Tenant shall pay for such electric consumption as
additional Rent upon rendition of bills therefor, which bills shall be rendered
by or on behalf of Landlord separately for each meter and payable as additional
rent hereunder and shall be calculated at the then applicable rate prescribed by
the public utility company serving the Premises sub metered electrical energy,
plus (a) Landlord’s charge for overhead and supervision in the amount of six
(6%) percent of the total electric bill and (b) any taxes or other charges in
connection therewith. If any tax shall be imposed upon Landlord’s receipts from
the sale or resale of electrical energy to Tenant, the pro rata share applicable
to the electrical energy service received by Tenant shall be passed on to,
included in the bill of, and paid by Tenant, if and to the extent

 

27



--------------------------------------------------------------------------------

permitted by law. Landlord shall bill Tenant monthly, for the cost of its
consumption of electricity in the Premises and Tenant shall pay the amount
thereof at the time of payment of each installment of Rent. If either the
quantity or character of electrical services Is changed by the utility company
or other company supplying electrical service to the Building, or is no longer
available or suitable for Tenant’s requirements, no such change, unavailability
or unsuitability shall constitute and actual or constructive eviction, in whole
or in part, or entitle Tenant to any abatement or diminution of rent, or relive
Tenant from any of its obligations under this lease, or impose any liability
upon Landlord, or its agents, by reason of inconvenience or annoyance to Tenant
or injury to or interruption of Tenant’s business or otherwise.

(ii) If Tenant requires additional electrical energy In excess of six (6) watts
per square foot for any reason whatsoever, Including without limitation, the use
of additional business machines, office equipment, or other applicable In the
Premises which utilize electrical energy, Tenant shall request such additional
electrical energy from Landlord In each 1nstance. Landlord agrees to facilitate
such additional electrical energy provided that (i) any additional feeders or
risers which are required to supply Tenant’s additional electrical requirements.
and all other equipment proper and necessary in connection with such feeders or
risers, shall be installed by Landlord upon Tenant’s request, at the sole and
exclusive cost and expense of Tenant (including without limitation, a connection
fee of Three Hundred and Fifty dollars ($350.00) per kilovolt ampere), and
(ii) provided that, in Landlord’s sole judgment, such additional feeders or
risers are necessary and are permissible under applicable laws and insurance
regulations and the installation of such feeders or risers will not cause
permanent damage or injury to the Building or the Premises or cause or create a
dangerous or hazardous condition or entail excessive or unreasonable alterations
or interfere with or disturb other Tenant or occupants of the Building.

(iii) Tenant covenants that at no time shall the use of electrical energy
servicing the Premises exceed the capacity of the existing feeders or wiring
installations then servicing the Premises nor shall Tenant use any electrical
equipment which, in Landlord’s reasonable opinion, will overload such
installations or interfere with the use thereof by the Building or other
tenants. Tenant shall not make or perform, or permit the making or performing
of, any Alterations to wiring installations or other electrical facilities in or
serving the Premises without the prior written consent of Landlord in each
instance, which consent shall not be unreasonably withheld, conditioned or
delayed, and without paying Landlord customary charges therefor. Any such
Alterations, additions or consent by Landlord shall be subject to the provisions
of this Article 29 as well as to the other provision of this Lease, including,
but not limited to, the provision of Article 3 above.

(iv) At Landlord’s option, Landlord shall furnish and install all replacement
lighting, tubes, lamps, bulbs and ballasts required in the Premises, and Tenant
shall pay to landlord or its designated contractor upon demand Landlord’s then
established reasonable charges therefor; provided that the foregoing shall not
apply with respect to the replacement of lighting, tubes, lamps, bulbs and
ballasts replaced by Tenant as part of the Tenant’s Initial Alteration Work.

(v) While Landlord will use its commercially reasonable efforts to install a
submeter in the Premises on or prior to May 1, 2013, until such time as the
submeter is installed in the Premises, Tenant shall pay for electric current on
a “rent inclusion” basis at the rate of $53,602.50 per year, payable in equal
monthly installments of Four Thousand Four Hundred and Sixty-Six dollars and
88/100 ($4,466.88) per month as additional Rent hereunder

I. Interruption of Services. (i) Landlord reserves the right to stop service of
the heating, the elevator, electrical plumbing or other mechanical systems or
facilities In the Building and cleaning services, when necessary, by reason of
accident or emergency, or after reasonable prior notice for repairs, additions,
alterations, replacements, decorations or improvements in the judgment of
Landlord desirable or necessary to be made, until said repairs, additions,
alterations, replacements, decorations or improvements shall have been
completed. Landlord shall have no responsibility or liability for Interruption,
curtailment or failure to supply heat, outside air, elevator, plumbing,
electricity or cleaning when prevented by exercising its right to stop service
or by strikes, labor troubles or accidents. Force Majeure Causes or by any cause
whatsoever reasonably beyond Landlord’s control, or by failure of independent
contractors to perform or by laws, orders, rules or regulations of any federal,
state, county or municipal authority (including, without limitation. regulations
may require the removal of CFC’s as well as the alteration or replacement of
equipment utilizing CFC’s), or failure of suitable fuel supply, or inability by
exercise of reasonable diligence to obtain suitable fuel or by reason of
governmental preemption in connection with a National Emergency or by reason of
the conditions of supply and demand which have been or are affected by a Force
Majeure Cause or other similar circumstance out of Landlord’s control. The
exercise of such right or such failure by Landlord shall not constitute an
actual or constructive eviction, in whole or in part, or entitle Tenant to any
compensation or to any abatement or diminution of Rent, or relieve Tenant from
any of its obligations under this Lease, or impose any liability upon Landlord
or its agents by reason of inconvenience or annoyance to Tenant, or injury to or
interruption of Tenant’s business, or otherwise.

(ii) Critical Services. Notwithstanding anything contained herein to the
contrary, in the event that Critical Services, as defined below, are not
available to Tenant, and as a direct result of Tenant’s loss of such Critical
Services causes all of the Premises to become unusable or access

 

28



--------------------------------------------------------------------------------

to the Premises is barred for more than ninety (90) consecutive days, and Tenant
gives Landlord written notice thereof within five (5) business days after such
is realized by Tenant, and in fact Tenant does not open for business at the
Premises or access the Premises during such period based solely on Tenant’s loss
of such Critical Services, in such event, Tenant shall have the right to
terminate this Lease, as its sole and exclusive right, remedy and recourse
pursuant to the terms hereof. Provided that Tenant has timely delivered the
required five (5) business day notice described above and the affected Critical
Service has not been restored within such ninety (90) day period, then Tenant
shall have the right to terminate this Lease on five (5) business days’ notice
at any time following the expiration of such ninety (90) day period but prior to
the date that such Critical Service is actually restored; provided that if
Tenant delivers such second five (5) business day notice and Landlord restores
such affected Critical Service (or causes the same to be restored) during such
second five (5) business day period, then Tenant’s termination notice shall be
null and void and this Lease shall continue in full force and effect. This
provision shall not apply in the event of a condition caused by fire or other
casualty or condemnation as otherwise provided for in this Lease, but rather the
casualty and condemnation provision set forth herein shall prevail in such
instances. As used herein the term “Critical Services” shall mean, electricity,
heat, water, air cooling, ventilation, telecommunications or elevator service to
the Premises. In the event that Landlord relocates the electrical switch gear
which serves the Premises to an above grade floor in the Building, Tenant shall
no longer have the right to terminate the Lease as set forth in this Article
29(1)(ii).

J. Access. Tenant shall have access to the Building and the Premises twenty-four
(24) hours a day, seven (7) days a week. Landlord agrees that Tenant shall be
permitted to install a card reader access system on the front door of the
Premises, any server room located in the Premises (provided such server room
does not contain any Building systems or panels or controls to which Landlord or
Landlord’s agents would need access) and a code-entry lock on any IT storage
closet located in the Premises. All such installations shall be made in
accordance with the provisions of this Lease, including, without limitation
Article 3.

K. Telecommunications. Tenant shall have the right to obtain telecommunications
from RCN, Verizon, Sidera, or Time Warner, all who currently serve the Building.
With Landlord’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed, Tenant shall have the right to contract
directly with other service providers selected by Tenant provided Landlord has
the capacity and ability to accommodate such other providers.

30. PARTNERSHIP TENANT.

A. Partnership Tenants. If Tenant’s interest in this Lease shall be assigned to
a partnership (or to two (2) or more persons, individually and as co-partners of
a partnership) pursuant to Article 12 (any such partnership and such persons are
referred to in this Article 30 as a “Partnership Tenant”), the following
provisions of this Article 30 shall apply to such Partnership Tenant: (i) the
liability of each of the parties comprising a Partnership Tenant shall be joint
and several, and (ii) each of the parties comprising a Partnership Tenant hereby
consents in advance to, and agrees to be bound by, any written instrument which
may hereafter be executed, changing, modifying or discharging this Lease, in
whole or in part, or surrendering all or any part of the Premises to Landlord,
and by any notices, demands, requests or other communications which may
hereafter be given by a Partnership Tenant or by any of the parties comprising a
Partnership Tenant, and (iii) any bills, statements, notices, demands, requests
or other communications given or rendered to a Partnership Tenant and to all
such parties shall be binding upon a Partnership Tenant and all such parties,
and {iv) if a Partnership Tenant shall admit new partners, all of such new
partners shall, by their admission to a Partnership Tenant, be deemed to have
assumed performance of all of the terms, covenants and conditions of this Lease
on Tenant’s part to be observed and performed, and (v) a Partnership Tenant
shall give prompt notice to Landlord of the admission of any such new partners,
and upon demand of Landlord, shall cause each such new partner to execute and
deliver to Landlord an agreement in form satisfactory to Landlord, wherein each
such new partner shall assume performance of all the terms, covenants and
conditions of this Lease on Tenant’s part to be observed and performed (but
neither Landlord’s failure to request any such agreement nor the failure of any
such new partner to execute or deliver any such agreement to Landlord shall
vitiate the provisions of subdivision (iv) of subsection A of this Article 30).

B. Limited Liability Entity. Notwithstanding anything to the contrary contained
herein, if Tenant is a limited or general partnership (or is comprised of two
(2) or more persons, individually or as co-partners), the change or conversion
of Tenant to (i) a limited liability company, (ii) a limited liability
partnership, or (iii) any other entity which possesses the characteristics of
limited liability (any such limited liability company, limited liability
partnership or entity is collectively referred to as a “Limited Liability
Successor Entity”), shall be prohibited unless the prior written consent of
Landlord is obtained, which consent may be withheld in Landlord’s sole
discretion. Notwithstanding the foregoing, Landlord agrees not to unreasonably
withhold or delay such consent provided that:

(a) The Limited Liability Successor Entity succeeds to all or substantially all
of Tenant’s business and assets;

(b) The Limited Liability Successor Entity shall have a net worth, determined in

 

29



--------------------------------------------------------------------------------

accordance with generally accepted accounting principles, consistently applied,
of not less than the greater of the net worth of Tenant on (1) the date of
execution of this Lease, or (2) the day immediately preceding the proposed
effective date of such conversion:

(c) Tenant is not in default of any of the terms, covenants or conditions of
this Lease on the proposed effective date of such conversion:

(d) Tenant shall cause each partner of Tenant to execute and deliver to Landlord
an agreement, in form and substance satisfactory to Landlord, wherein each such
partner agrees to remain personally liable for all of the terms, covenants and
conditions of this Lease that are to be observed and performed by the Limited
Liability Successor Entity; and

(e) Tenant shall reimburse Landlord within ten (10) business days following
demand by Landlord for any and all reasonable costs and expenses that may be
incurred by Landlord in connection with said conversion of Tenant to a Limited
Liability Successor Entity, including, without limitation, any attorney’s fees
and disbursements.

31. VAULT SPACE, Any vaults, vault space or other space outside the boundaries
of the Real Property, notwithstanding anything contained in this Lease or
indicated on any sketch, blueprint or plan are not Included In the Premises.
Landlord makes no representation as to the location of the boundaries of the
Real Property. All vaults and vault space and all other space outside the
boundaries of the Real Property which Tenant may be permitted to use or occupy
is to be used or occupied under a revocable license, and If any such license
shall be revoked, or If the amount of such space shall be diminished or required
by any Federal, State or Municipal authority or by any public utility company,
such revocation. diminution or requisition shall not constitute an actual or
constructive eviction, in whole or in part. or entitle Tenant to any abatement
or diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord. Any fee, tax or charge imposed by
any governmental authority for any such vaults, vault space or other space
actually used by Tenant, shall be paid by Tenant.

32. SECURITY DEPOSIT (a) Tenant shall deposit with Landlord on the signing of
this Lease the Security Deposit the amount of $107,205.00, as security for the
faithful performance and observance by Tenant of the terms, conditions and
provisions of this Lease, including without limitation the surrender of
possession of the Premises to Landlord herein provided. It is agreed that in the
event Tenant defaults in respect of any of the terms, provisions and conditions
of this Lease, including, but not limited to, the payment of Rent and additional
rent, Landlord may apply or retain the whole or any part of the Security Deposit
so deposited to the extent required for the payment of any Rent and additional
rent or any other sum as to which Tenant is in default or for any sum which
Landlord may expend or may be required to expend by reason of Tenant’s default
in respect of any of the terms, covenants and conditions of this Lease,
including but not limited to, any damages or deficiency in the reletting of the
Premises, whether such damages or deficiency accrue or accrues before or after
summary proceedings or other reentry by Landlord. If Landlord applies or retains
any part of the Security Deposit so deposited, Tenant, within five (5) business
days’ after notice from Landlord, shall deposit with Landlord the amount so
applied or retained so that Landlord shall have the full Security Deposit on
hand at all times during the Term. The failure by Tenant to deposit such
additional amount within the foregoing time period shall be deemed a material
default pursuant to Article 17 of this Lease. If Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the Security Deposit shall be returned to Tenant within thirty
(30) days after the Expiration Date and after delivery of the entire possession
of the Premises to Landlord. In the event of a sale of the Real Property or the
Building or leasing of the Building, Landlord shall transfer the Security
Deposit to the vendee or lessee and Landlord shall thereupon be released by
Tenant from all liability for the return of the Security Deposit; and Tenant
agrees to look solely to the new Landlord for the return of the Security
Deposit; and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the Security Deposit to a new Landlord. Tenant
further covenants that it will not assign or encumber or attempt to assign or
encumber the Security Deposit and that neither Landlord nor its successors or
assigns shall be bound by any such assignment, encumbrance, attempted assignment
or attempted encumbrance. Landlord shall retain the Security Deposit in an
interest bearing account at a customary rate of interest for the benefit of the
tenant less any customary charges charged by managing agent.

(b) In lieu of a cash Security Deposit as contemplated under Article 32(a)
above, at any time during the Term of this Lease, Tenant shall have the right to
deliver to Landlord, an irrevocable letter of credit (the “Letter of Credit”) in
the amount equal to the Security Deposit (as defined in Article 1 of this Lease)
as security for the full and faithful performance and observation by Tenant of
all covenants, agreements, warranties, conditions, terms and provisions of this
Lease to be performed, fulfilled, or observed by Tenant. Landlord shall have the
right, without prejudice to any other remedy, to draw upon the Letter of Credit
to pay Landlord’s damages arising from, or to cure any default of tenant after
the expiration of any applicable notice and cure periods. The Letter of Credit
shall be, among other things: (i) irrevocable and unconditional;
(ii) conditioned for payment solely upon presentation of the Letter of Credit
and a sight draft: (iii) transferable one (1) or more limes by Landlord without
the consent of applicant and without any fee charged to Landlord in connection
therewith; (iv) evergreen: (v) payment by drawing down on the

 

30



--------------------------------------------------------------------------------

Letter of Credit shall not be contingent on reimbursement by applicant, and
(vi) full and partial drawings shall be permitted. Tenant acknowledges and
agrees that it shall pay to Landlord upon Landlord’s demand, as additional rent,
within thirty (30) days after the delivery of an invoice thereof, any and all
reasonable costs or fees charged in connection with the Letter of Credit that
arise due to: (i) Landlord’s sale or transfer of all or a portion of the
Building; or (ii) the addition, deletion, or modification of any beneficiaries
under the Letter of Credit. The Letter of Credit shall be issued by a commercial
bank or trust company reasonably satisfactory to Landlord, having banking
offices at which the Letter of Credit may be drawn upon in the City of New York,
borough of Manhattan; provided that Landlord hereby approves Silicon Valley
Bank. The Letter of Credit shall expire not earlier than twelve (12) months
after the date of delivery of such Letter of Credit to Landlord and shall
provide that same shall be automatically renewed for successive twelve
(12) month periods. If the issuing bank does not renew the Letter of Credit, and
if Tenant does not deliver a substitute Letter of Credit at least thirty
(30) days prior to the expiration of the current period, then, in addition to
its rights granted under the Lease, Landlord shall have the right to draw on the
existing Letter of Credit and hold same as a cash security deposit pursuant to
the provision of Article 32(a) above. Tenant hereby agrees to cooperate at its
sole cost and expense, with Landlord to promptly execute and deliver to Landlord
any and all modifications, amendments, and replacements of the Letter of Credit,
as Landlord may reasonably request to carry out the tenns and conditions of this
Article 32.

33. CAPTIONS. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

34. ADDITIONAL DEFINITIONS.

A. The term “office” or “offices”, wherever used in this Lease, shall not be
construed to mean premises used as a store or stores, for the sale or display,
at any time, of goods, wares or merchandise, of any kind, or as a restaurant,
shop, booth, bootblack or other stand, barber shop, or for other similar
purposes or for manufacturing.

B. The words “reenter” and “reentry” as used in this Lease are not restricted to
their technical legal meaning.

C. The term “rent” as used in this Lease shall mean and be deemed to include
Rent, any increases in Rent, all additional rent and any other sums payable
hereunder.

D. The term “business days” as used in this Lease shall exclude Saturdays,
Sundays and all days observed by the State or Federal Government as legal
holidays and union holidays for those unions that materially affect the delivery
of services in the Building.

35. PARTIES BOUND. The covenants, conditions and agreements contained in this
Lease shall bind and inure to the benefit of Landlord and Tenant and their
respective heirs, distributees, executors, administrators, successors, and,
except as otherwise provided in this Lease, their assigns.

36. BROKER. Each party hereto represents and warrants that such party has dealt
directly with (and only with), the Broker (as defined In Article 1 herein) as
broker In connection with this Lease, and that insofar as each party knows no
other broker negotiated this Lease or is entitled to any commission in
connection therewith; and each party covenants and agrees to pay, hold harmless
and indemnify the other from and against any and all cost. expense (including
reasonable attorney’s fees) or liability for any compensation, commissions or
charges claimed by any broker or agent, other than the Broker, with respect to
this Lease or the negotiations thereof, arising from such party’s acts, conduct
or conversations. The execution and delivery of this Lease by each party shall
be conclusive evidence that such party has relied upon the foregoing
representation and warranty. Landlord shall be responsible for and pay the
commission due to Broker In connection with this Lease pursuant to a separate
written agreement. This Paragraph shall survive the expiration or sooner
termination of this Lease.

37. INDEMNITY. Tenant shall not do or permit any act or thing to be done upon
the Premises which may subject Landlord to any liability or responsibility for
injury, damages to persons or property or to any liability by reason of any
violation of law or of any legal requirement of public authority, but shall
exercise such control over the Premises as to fully protect Landlord against any
such liability. Except if such is caused by the gross negligence or willful
misconduct of Landlord, Tenant agrees to indemnify and save harmless Landlord
from and against all liabilities, obligations, damages, penalties, claims, costs
and expenses, Including reasonable attorney fees, incurred or arising from:
(i) any act, omission or negligence of Tenant; Its contractors, licensees,
agents, employees. Invitees or visitors, (ii) any accident, injury or damage
whatsoever caused to any person or to the property of any person and occurring
during the Term In or about the Premises, (iii) any accident, injury or damage
to any person, entity or property, occurring outside of the Premises but
anywhere within or about the Real Property, where such accident, injury or
damage results or is claimed to have resulted from an act or omission of Tenant
or Tenant’s agents.

 

31



--------------------------------------------------------------------------------

employees, invitees or visitors. (iv) any breach, violation or nonperformance of
any covenant, condition or agreement in this Lease set forth and contained on
the part of Tenant to be fulfilled, kept, observed and performed and (v) Tenant,
or any of Tenant’s contractors, licensees, agents, employees, invitees or
visitors causing or permitting any Hazardous Substance {as hereinafter defined)
to be brought upon, kept or used in or about the Premises or the Real Property
or any seepage, escape or release of such Hazardous Substances. The term
“Hazardous Substances• shall mean, collectively, (a) asbestos and
polychlorinated biphenyls and (b) hazardous or toxic materials, wastes and
substances which are defined, determined and identified as such pursuant to any
law. Tenant’s liability under this Lease extends to the acts and omissions of
any subtenant and any contractor, licensee, agent, employee, invitee or visitor
of any subtenant. As used herein and in all other provisions in this Lease
containing indemnities made for the benefit of Landlord, the term “Landlord”
shall mean the Landlord herein named and its managing agent and their respective
parent companies and/or corporations, their respective controlled, associated,
affiliated and subsidiary companies and/or corporations and their respective
members, officers, partners, agents, consultants, servants, employees,
successors and assigns. This indemnity and hold harmless agreement shall include
indemnity from and against any and all liability, fines, suits, demands, costs
and expenses of any kind or nature incurred in or in connection with any such
claim or proceeding brought thereon, and the defense thereof. This Paragraph
shall survive the expiration or sooner termination of this Lease.

38. ADJACENT EXCAVATION SHORING. If an excavation shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the Building from injury or damage and to
support the same by proper foundations without any claim for damages or
indemnity against Landlord, or diminution or abatement of Rent.

39. MISCELLANEOUS.

A. No Offer. This Lease is offered for signature by Tenant and it is understood
that this Lease shall not be binding upon Landlord unless and until Landlord
shall have executed and delivered a fully executed copy of this Lease to Tenant
and all of Tenant’s obligations relative to the effectiveness hereof have been
satisfied, including, but not limited to, the delivery of a valid insurance
certificate complying with the requirements hereof and the receipt by the
Landlord of good usable funds for the payment of the first monthly installment
of rent and the Security Deposit. The delivery of this Lease by the Tenant to
the Landlord shall constitute an irrevocable offer to the Landlord for a period
of twenty (20) days during which period Landlord may accept or reject this
Lease, at its option.

A. Certificates. From time to time, within ten (10) days next following request
by Landlord or the mortgagee of a Mortgage, Tenant shall deliver to Landlord or
such mortgagee, as the case may be, a written statement executed and
acknowledged by Tenant, in form satisfactory to Landlord or such mortgagee,
(i) stating that this Lease Is then in full force and effect and has not been
modified (or if modified, setting forth all modifications), (ii) setting forth
the date to which the Rent, additional rent and other charges hereunder have
been paid, together with the amount of fixed base monthly Rent then payable,
(iii) stating whether or not, to the best knowledge of Tenant, Landlord Is in
default under this Lease, and, if Landlord is in default, setting forth the
specific nature of all such defaults, Qv) stating the amount of the security
deposit under this Lease, (v) staling whether there are any subleases affecting
the Premises, (vi) stating the address of Tenant to which all notices and
communications under the Lease shall be sent, (vii) staling the Commencement
Date, the Rent Commencement Date and the Expiration Date, and (viii) as to any
other matters reasonably requested by Landlord or such mortgagee. Tenant
acknowledges that any statement delivered pursuant to this subsection B may be
relied upon by Landlord, any purchaser or owner of the Real Property or the
Building, or Landlord’s interest in the Real Property or the Building or any
Superior Lease, or by any mortgagee of a Mortgage, or by any assignee of any
mortgagee of a Mortgage, or by any lessor under any Superior Lease.

C. Directory Listings. Landlord agrees to provide Tenant, at Landlord’s sole
cost and expense, with up to two (2) listings of Tenant’s name and/or the names
of Permitted Licensees on the directory in the lobby of the Building. Upon
written request by Tenant, Landlord agrees to provide Tenant with additional
listings on such directory, at Tenant’s sole cost and expense, provided Tenant
shall be limited to a number of listings determined by multiplying Tenant’s
Proportionate Share by the total number of spaces for listings on such
directory.

D. Authority. If Tenant is a corporation or partnership, each individual
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and validly existing entity qualified to do business in
the State of New York and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.

E. Signage. Tenant shall not exhibit, inscribe, paint or affix any sign,
advertisement, notice or other lettering on any portion of the Building or the
outside of the Premises without the prior written consent of Landlord in each
instance. A plan of all signage or other lettering proposed to be exhibited,

 

32



--------------------------------------------------------------------------------

Inscribed, painted or affixed on the entry door(s) to the Premises or in the
common lobby of the eleventh (11th) floor shall be prepared by Tenant in
conformity with building standard signage requirements (if any) and submitted to
Landlord for Landlord’s consent, which consent shall not be unreasonably
withheld, conditioned or delayed. Upon the granting of Landlord’s consent,
Tenant may install such signage at Tenant’s sole cost and expense. Upon
Installation of any such signage or other lettering, such signage or lettering
shall not be removed, changed or otherwise modified in any way without
Landlord’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Any signage, advertisement, notice or other
lettering which shall be exhibited, Inscribed, painted or affixed by or on
behalf of Tenant in violation of the provisions of this section may be removed
by Landlord and the cost of any such removal shall be paid by Tenant as
additional rent. Tenant shall not exhibit, inscribe, paint or affix on any part
of the Premises or the Building visible to the general public any signage or
lettering including the words “temporary’’ or “personnel”.

F. Consents and Approvals. All references in this Lease to the consent or
approval of Landlord shall be deemed to mean the written consent of Landlord or
the written approval of Landlord and no consent or approval of Landlord shall be
effective for any purpose unless such consent or approval is set forth in a
written instrument executed by Landlord. Wherever in this Lease Landlord’s
consent or approval is required, if Landlord shall delay or refuse such consent
or approval, Tenant in no event shall be entitled to make, nor shall Tenant
make, any claim, and Tenant hereby waives any claim for money damages (nor shall
Tenant claim any money damages by way of set-off, counterclaim or defense) based
upon any claim or assertion by Tenant that Landlord unreasonably withheld or
unreasonably delayed its consent or approval. Tenant’s sole remedy shall be an
action or proceeding to enforce any such provision, for specific performance,
injunction or declaratory judgment.

G. Governing Law. This Lease shall be deemed to have been made in New York
County, New York, and shall be construed in accordance with the laws of New
York. All actions or proceedings relating, directly or indirectly, to this Lease
shall be litigated only in courts located within the County of New York.
Landlord and Tenant, any guarantor of the performance of Tenant’s obligations
hereunder and their respective successors and assigns, hereby subject themselves
to the jurisdiction of any state or federal court located with such county, and
shall be subject to service provided that the terms, provisions and conditions
of Article 27 are adhered to.

H. No Rights of Third Parties. Any and all rights and benefits granted to Tenant
under the terms and conditions of this Lease are for the exclusive benefit of
Tenant, it being the express intent of the parties hereto that in no event shall
any such right be conferred upon or for the benefit of any third party and no
third party shall have any right to make any claim as a beneficiary of any right
or benefit granted to Tenant under this Lease.

40. HAZARDOUS SUBSTANCES. Tenant shall not permit the presence, handling, use.
storage or transportation of Hazardous Substances in or about the Premises or
the Building (except for normal office supplies cleaning products kept In normal
quantities and stored and used in compliance with Environmental Law) and Tenant
shall, at its sole cost and expense, perform any and all Remedial Work arising
from, growing out of or related to any breach of the foregoing covenant by
Tenant. The term “Remedial Work” shall mean all investigation, monitoring,
restoration, abatement, detoxification, containment, handling, treatment,
removal, storage, decontamination, clean-up, transport, disposal or other
ameliorative work or response action undertaken in connection with (a) any
“Environmental Laws· (as hereinafter defined), (b) any order of any governmental
authority having jurisdiction over the Premises and/or the Building, ·or (c) any
final judgment, consent decree, settlement or compromise with respect to any
“Hazardous Substances Claims” (as hereinafter defined) The term “Hazardous
Substances Claims” shall mean any and all enforcement, clean-up, removal,
remedial or other governmental or regulatory actions. agreements or orders
threatened in writing, instituted or completed pursuant to any Environmental
Laws and any and all other actions, proceedings, claims, written demands or
causes of action, whether meritorious or not including, without limitation.
third party claims for contribution, indemnity, personal injury or real or
personal property damage), that, in each case, relate to, arise from or are
based, in whole or in part, on the occurrence or alleged occurrence of any
violation or alleged violation of or responsibility under any applicable
Environmental Law by Tenant and relating to the Premises and/or the Building or
to the ownership, use, occupation or operation thereof. The term “Environmental
Laws” shall mean any and all present and future federal, state and local laws
(whether under common law, statute, ordinance, rule, regulation or otherwise),
court or administrative orders or decrees, requirements of permits issued with
respect thereto, and other requirements of governmental authorities having
jurisdiction over the Premises and/or the Building relating to protection of the
environment, to public health and safety or any Hazardous Substances (Including,
without limitation, the Comprehensive Environmental Response. Compensation, and
Liability Act of 1980 (“CERCLA”), 42 U.S.C. §§ 9601, et seq., as heretofore or
hereafter amended from time to time).

41. PUBLIC REPORTING. Landlord and Tenant acknowledge and agree that based on
the fact that Tenant is a public company, Tenant shall be permitted to disclose
the existence and the terms set forth in this Lease if required to satisfy
Tenant’s public reporting requirements.

 

33



--------------------------------------------------------------------------------

42. CONDOMINIUM. (i) This Lease and all rights of Tenant hereunder are and shall
be subject and subordinate in all respects to any past, present and future
condominium declaration and any other documents, instruments, or agreements.”
including, without limitation any by-laws, offering plan(s), or house rules, as
same may be amended from time to time (collectively, the “Declaration”) which
have been and/or shall be recorded or executed in connection therewith including
those which were executed or prepared in order to convert the Land and the
improvements (or any part thereof) erected thereon to a condominium form of
ownership in accordance with the provisions of Article 9-B of the Real Property
Law, or any successor thereto. If any such Declaration is to be recorded,
Tenant, upon the request of Landlord, shall enter into an amendment of this
Lease confirming such subordination and modifying the Lease in such respects as
shall be necessary to conform to such condominium conversion, including, without
limitation, appropriate adjustments to Tenant’s Share and appropriate reductions
in the Operating Expenses for the Base Operating Year and the Base Tax Amount;
provided, that, such amendment shall not reduce Tenant’s rights or increase
Tenant’s obligations under this Lease (in either case in any material respect)
or increase Tenant’s monetary obligations under the Lease. Tenant shall comply
with and shall not breach or permit to be breached any of the terms, covenants,
conditions, or provisions of the Declaration.

(ii) Landlord represents and warrants to Tenant that (i) to Landlord’s knowledge
without additional inquiry, Landlord is not in default of its obligations as
Unit Owner under the Declaration as of the Effective Date, (ii) Landlord has
taken all actions and received all consents under the Declaration sufficient to
permit Landlord to execute and deliver this Lease and perform Landlord’s
obligations hereunder, and (iii) Landlord’s entry into this Lease Is not in
violation of the Declaration. So long as this Lease is in full force and effect
and no Event of Default exists hereunder, Landlord will not consent to any
amendments or modifications to the Declaration that would materially adversely
affect Tenant’s use and occupancy of the Premises. Landlord hereby agrees that,
to the extent required by the Declaration, Landlord shall promptly and
diligently obtain any approvals or consents required under the Declaration and
necessary for Tenant’s construction of any Alterations in the Premises, from
time to time, including the Tenant’s Initial Alteration Work.

43. LANDMARK DESIGNATION, THE TENANT IS HEREBY NOTIFIED THAT THE PREMISES ARE
SUBJECT TO THE JURISDICTION OF THE LANDMARKS PRESERVATION COMMISSION. IN
ACCORDANCE WITH SECTIONS 25-305, 25-306, 25-309 AND 25-310 OF THE ADMINISTRATIVE
CODE OF THE CITY OF NEW YORK AND THE RULES SET FORTH IN TITLE 63 OF THE RULES OF
THE CITY OF NEW YORK, ANY DEMOLITION, CONSTRUCTION, RECONSTRUCTlON, ALTERATION
OR MINOR WORK AS DESCRIBED IN SUCH SECTIONS AND SUCH RULES, MAY NOT BE COMMENCED
WITHIN OR AT THE PREMISES WITHOUT THE PRIOR WRITTEN APPROVAL OF THE LANDMARKS
PRESERVATION COMMISSION. TENANT IS NOTIFIED THAT SUCH DEMOLITION, CONSTRUCTION,
RECO.NSTRUCTION, ALTERATIONS OR MINOR WORK INCLUDES, BUT IS NOT LIMITED TO,
(A) WORK TO THE EXTERIOR OF THE PREMISES INVOLVING WINDOWS, SIGNS, AWNINGS,
FLAGPOLES, BANNERS AND STOREFRONT ALTERATIONS AND (B) INTERIOR WORK TO THE
PREMISES THAT (I) REQUIRES A PERMIT FROM THE DEPARTMENT OF BUILDINGS OR (II)
CHANGES, DESTROYS OR AFFECTS AN INTERIOR ARCHITECTURAL FEATURE OF AN INTERIOR
LANDMARK OR AN EXTERIOR ARCHITECTURAL FEATURE OF AN IMPROVEMENT THAT IS A
LANDMARK OR LOCATED ON A LANDMARK SITE OR IN A HISTORIC DISTRICT.

44. LANDLORD’S CONTRIBUTION. (a) Tenant shall have prepared by a registered
architect and/or a licensed professional engineer, at Tenant’s sole and
exclusive cost and expense, and submit to Landlord for Landlord’s prior written
approval in accordance with the applicable provisions of the Lease, final and
complete dimensioned architectural, mechanical, electrical and structural
drawings and specifications, self-certified, in a form ready for use as
construction drawings for the installation of alterations, installations,
decorations and improvements in the Premises to prepare the same for Tenant’s
initial occupancy thereof (“Tenant’s Initial Alteration Work”). All such
construction plans and specifications and all such work shall be effected in
accordance with all applicable provisions of the Lease at Tenant’s sole and
exclusive cost and expense. Landlord has received the basic work plan annexed
hereto as Schedule Q, which Landlord approves in principal, however Landlord
approval shall at all times remain subject to Landlord receipt and review of
final and complete dimensioned architectural, mechanical, electrical and
structural drawings and specifications, self-certified, in a form ready for use
as construction drawings for the installation of alterations, installations,
decorations and improvements in the Premises to prepare the same for Tenant’s
initial occupancy thereof. Landlord hereby approves J. Calnan & Associates as
Tenant’s contractor in connection with Tenant’s Initial Alteration Work.

(b) Provided that at the time that any requisition for reimbursement is
requested by Tenant and at the time that any requisition of the Work Allowance
is payable from Landlord to Tenant: (i) Tenant is not in default under any of
the terms or conditions of this Lease, beyond any notice and cure periods,
including, without limitation being current on all rent and additional rent and
(ii) the Lease is in full force and effect, Landlord shall reimburse Tenant for
the cost of Tenant’s Work In an amount equal to the lesser of: (y) Four Hundred
Twenty-Eight Thousand Eight Hundred and Twenty dollars and 001100 ($428,820.00);
and (z) the actual cost of Tenant’s Work (such lesser amount being deemed, the
“Work Allowance”).

 

34



--------------------------------------------------------------------------------

(c) “Tenant’s Work” means the installation of fixtures, improvements and
appurtenances (related to hard costs only and expressly excluding soft costs)
attached to or built into the Premises, and shall not include interest, late
charges, trade fixtures, furniture, furnishings, equipment, professional fees,
workstations, work surfaces (whether or not affixed to walls and/or convector
covers), related cabinetry, moveable business equipment or any personal property
whatsoever, or to the cost of labor, materials or services used to furnish or
provide the same.

(d) “Reimbursement Request” shall mean a request by Tenant for payment from
Landlord for Tenant’s Work and shall consist of such documents and information
from Tenant as Landlord may require to substantiate the completion of, and
payment for, such Tenant’s Work to which the Reimbursement Request relates (the
‘Work Cost”). Each such Reimbursement Request, and all required documentation
and information submitted in connection therewith, shall be delivered to the
Property Manager by certified Mail, return receipt requested, or delivered by
reputable nationally recognized overnight courier (e.g., UPS of FedEx) with a
copy to Landlord, attn.: General Counsel.

(e) With respect to each Reimbursement Request, and simultaneously with each
Reimbursement Request, Tenant shall deliver to Landlord: (1) a certificate
signed by Tenant’s architect or general contractor certifying that the requisite
portion of Tenant’s Work has been satisfactorily completed in accordance with
the plans and specifications therefor approved by Landlord, (2) an itemization
of Tenant’s total construction costs, detailed by contractor, subcontractors,
vendors and materialmen (3) paid invoices, bills, and receipts evidencing the
cost of the requisite portion of the Work Allowance, and (4) a partial release
from the general contractor with respect to the amount of the Work Allowance
being requested. Upon the release of the final payment of the Work Allowance
Tenant shall provide (1) a general release from the general contractor, the
subcontractors and the materialsmen with respect to Tenant’s Work and (5) all
Building Department sign-offs and inspection certificates and any permits
required to be issued by the Building Department or any other governmental
entities having jurisdiction thereover; and

(f) From time-to-time, but not more than once a month, Tenant may give Landlord
a Reimbursement Request for so much of Work Cost as arose since the end of the
period to which the most recent prior Reimbursement Request related, or, with
respect to the first Reimbursement Request, for the initial Work Cost.

(g) Upon the condition that Tenant is not in default under this Lease after
notice and expiration of any applicable cure period and provided that all
documents and information required by Landlord have been provided, within thirty
(30) days after Landlord receives a Reimbursement Request, Landlord shall pay
Tenant one hundred percent (100%) of the Work Cost reflected in such
Reimbursement Request, however, Landlord shall withhold the final ten percent
(10%) of Work Allowance (the “Retainage”); and provided that Tenant is not in
default under this Lease, within thirty (30) days after Tenant furnishes
Landlord with (x) a final, stamped set of “as-built” CADD plans for the Premises
which demonstrates that Tenant’s Initial Alteration Work has been completed in
accordance with plans and specifications first approved by Landlord and (y) its
final Reimbursement Request which demonstrates that Tenant’s Initial Alteration
Work has been completed and paid for in full by Tenant and (z) all documents and
information required by Landlord, Landlord shall pay Tenant all the Retainage.

(h) With respect to each application, Tenant shall not then be in default under
this Lease, beyond any applicable notice or cure period.

(i) The right to receive reimbursement for the cost of Tenant’s Work as set
forth in this Article 44, shall be for the exclusive benefit of Tenant, it being
the express intent of the parties hereto that in no event shall such right be
conferred upon or for the benefit of any third party, including, without
limitation, any contractor, subcontractor, materialman, laborer, architect,
engineer, attorney or any other person, firm or entity.

U) It is expressly understood and agreed that if the amount of the Work
Allowance is less than the cost of the Tenant’s Work, Tenant shall remain solely
responsible for the payment and completion of, and in all events shall complete,
at its sole cost and expense, Tenant’s Initial Alteration Work in materially the
manner as such Tenant Initial Alteration Work was approved by Landlord. Any
portion of the Work Allowance not disbursed shall be retained by Landlord.

(k) In the event that Landlord shall fail to timely pay any portion of the Work
Allowance or the cost of the Bathroom Work or the cost of the Fire Sprinkler
Scope of Work, Tenant shall deliver to Landlord a written notice referencing the
applicable article of this pursuant to which such amount is due Tenant and this
Article 44(k) and stating in bold, 14-point font the following:

“YOU AS LANDLORD HAVE FAILED TO TIMELY REIMBURSE TENANT PURSUANT TO ARTICLE     
OF THE LEASE FOR A PORTION OF THE 11TH FLOOR AT 17 BATTERY SOUTH, NEW YORK, NEW
YORK, PLEASE ALLOW THIS NOTICE TO SERVE AS YOUR SECOND NOTICE FOR PAYMENT.”

 

35



--------------------------------------------------------------------------------

After delivery of such second notice from Tenant to Landlord, upon Landlord’s
receipt of such second notice, if Landlord fails to pay such amount within such
ten (10) business day period, Tenant may, at its option, deduct such amounts
from the next installment{s) of Rent thereafter becoming due under the Lease,
until such sums due to Tenant shall have been fully paid by Landlord or fully
credited and accounted for.

45. DOWNTOWN REVITALIZATION PLAN.

(a) Landlord believes that the Building qualifies for a real property tax
abatement and other tax and/or expense reductions (collectively hereinafter
referred to as an “Abatement”) applicable to pre-1975 buildings in lower
Manhattan pursuant to the Lower Manhattan Plan (1995 NY A.B. 8028), effective
October 29, 1995 (the ‘‘Commercial Revitalization Program”). Landlord
acknowledges that Tenant may request that Landlord join Tenant in executing a
Commercial Revitalization Program Application (hereinafter referred to as an
“Application”). Landlord agrees to join Tenant in executing an Application
subject to Tenant’s agreement to, and compliance with the terms of this
Paragraph.

(b) Tenant agrees that if Tenant requests Landlord to join Tenant in executing
an Application, Tenant shall pay (i) all costs and expenses arising in
connection with the Application, including, without limitation, any application
fee and/or filing fee; and (ii) all fees and disbursements for professional
services utilized by Landlord in connection therewith including, without
limitation, legal, accountant’s and clerical fees. Tenant agrees that compliance
with all requirements ancillary to the Application and the Abatement shall be
the sole responsibility of Tenant and that Landlord shall bear no responsibility
therefor. Landlord’s only obligation in connection with an Application shall be
to reasonably cooperate with Tenant in executing the same, it being understood
that Landlord shall bear no responsibility for the accuracy or completeness of
any Application. Landlord shall not be required to join Tenant in executing an
Application or any ancillary documentation if doing so would result in any cost,
loss, damage or liability to Landlord or if such Application and/or ancillary
documents are not accurate and complete in every respect. Landlord makes no
representation that the Building, the Premises or this lease are eligible for an
Abatement nor that an Abatement will be obtained in connection this Amendment
(or, if obtained, that an Abatement will continue in effect).

(c) Tenant acknowledges that Tenant’s obligation to pay Rent, additional rent
and/or any other charges (collectively hereinafter referred to as “Rent”) due
hereunder shall continue unaffected if an Application made in connection with
this lease is rejected (or if an Abatement, once obtained, does not continue to
be in effect). The Rent set forth herein does not reflect any Abatement. If an
Abatement is granted in connection with this lease, Landlord shall adjust the
Rent payable hereunder to accurately reflect such Abatement as of the date that
such Abatement takes effect but only for as long as it remains in effect. Tenant
hereby agrees that Tenant shall be entitled to the benefits of an Abatement only
to the extent that Landlord’s real property tax payments are actually reduced
pursuant to such Abatement, Tenant shall not be entitled to any reduction in
Rent by reason of any abatement or reduction in real property taxes for any
reason other than Abatement, and any Abatement granted will be revoked if,
during the period of such Abatement, real property taxes, water or sewer charges
or other lienable charges are unpaid for more than one (1) year, unless such
delinquent amounts are paid as provided in the relevant law.

(d) Tenant hereby acknowledges that, in order to qualify for an Abatement,
Landlord and/or Tenant must timely spend at least five ($5.00) dollars per
square foot for a new lease with a minimum term of five (5) years (the
“Expenditure Minimum”) in preparing the Premises and/or that common areas of the
Building for Tenant’s occupancy but that Landlord shall have no obligation to:
(i) make any expenditure in connection with Landlord’s work, or otherwise, which
Landlord is not otherwise obligated to make under this provisions of this lease;
or (ii) consent to any improvements to be made by Tenant in or to the Premises
to which Landlord is not otherwise required hereunder to consent.

(e) The calculation of the square footage of the Premises for purposes of:
(i) completing an Application; (ii) determining the Expenditure Minimum; and/or
(iii) calculating the amount of any Abatement available with respect to this
lease shall be made utilizing the ratio of Tenant’s Proportionate Share to the
New York City Department of Finance listing of the square footage of the
Building, Tenant hereby agrees that the foregoing method of calculating the
square footage of the demised premises may differ from and shall not otherwise
be utilized by Tenant in calculating Rent, determining the size of the Premises,
measuring the relationship of the size of the Premises to the Building or other
space therein or otherwise assessing any of Tenant’s rights or obligations
hereunder or otherwise.

46. TEMPORARY SPACE As of the Effective Date through the day prior to the seven
(7) month anniversary of the Commencement Date {the ‘Temp Space Term”), Landlord
hereby grants to Tenant and Tenant hereby takes from Landlord the right to use
and occupy Suite 625 (the “Temp Space”) located in the Building, which occupancy
shall be subject to and conditioned upon all of the terms and conditions of this
Lease, except for Tenant’s base Rent obligation. Throughout the Temp Space Term,
Tenant shall

 

36



--------------------------------------------------------------------------------

pay to Landlord the amount of Five Hundred and Eighty-Four dollars ($584.00) per
month on account of electric expenses used by Tenant in the Premises (the
“Electric Payment’). The Electric Payment shall be payable to Landlord
commencing on the Effective Date through the date Tenant vacates and surrenders
the Temp Space to Landlord, on or prior to the first (1st) day of each month. On
or prior to the expiration of the Temp Space Term, Tenant shall vacate and
surrender the Temp Space to Landlord in the condition as required pursuant to
Article 21 above and otherwise in the state and condition as such was delivered
to Tenant, reasonable wear and tear excepted. In the event that Tenant fails to
vacate and surrender the Temp Space to Landlord on or prior to the expiration of
the Temp Space Term, Landlord shall have all rights and remedies against Tenant
the same as if Tenant failed to deliver the Premises to Landlord upon the
Expiration Date hereof. and In addition Tenant shall pay to Landlord, as
liquidated damages, the amount of Three Hundred ($300.00} dollars per day for
each day that Tenant remains in possession of the Temp Space from the expiration
of the Temp Space Term through the dale Tenant vacates and surrenders possession
of the Temp Space to Landlord as required herein.

47. RIGHT OF FIRST OFFER.

A. As used herein:

(i) “Available” means, as to the Offer Space (as hereinafter defined), the first
instance after the Commencement Date hereof, that any such Offer Space is vacant
and free of any present or future possessory right now existing in favor of any
third party. Notwithstanding the foregoing, such space shall not be deemed
Available and Landlord shall not be obligated to notify Tenant of the
Availability of such space if Landlord is negotiating an extension of a lease or
a new direct lease with an existing tenant or occupant of such space, and
Landlord shall be free to enter into any such extension of lease or new direct
lease.

(ii) “Offer Space” means any portion of the eleventh (11th) floor of the
Building.

(iii) Provided that: (i) this Lease shall be in full force and effect,
(ii) there shall not then be an existing default under this Lease, beyond any
applicable notice and cure periods (iii) Tenant and its affiliates shall be in
physical occupancy of the entire rentable area of the Premises, and (iv) as of
the Anticipated Inclusion Date (as defined below), there shall be at least two
(2) full years remaining in the Term, if any Offer Space becomes, or Landlord
reasonably anticipates that any Offer Space will become, Available, Landlord
shall give to Tenant notice (an “Offer Notice”) thereof, specifying (a) a
description and the rentable square footage of the Offer Space, (b) the “Offer
Space Rent” for the Offer Space which shall be equal to the then escalated rent
per square foot which Tenant is then paying for the Premises under this Lease.
which shall be subject to the terms of Article 1(D)(ii); (c) the date or
estimated date that such Offer Space has or shall become Available (the
“Anticipated Inclusion Date’), and (d) any other relevant economic terms
selected by Landlord which Landlord in good faith believes is customary in the
marketplace.

(iv) Provided that on the date that Tenant exercises the Offer Space Option (as
hereinafter defined) and on the Offer Space Inclusion Date (as hereinafter
defined) the conditions described in Article 47(A) continue to be satisfied,
Tenant shall have one (1) option (the “Offer Space Option”), exercisable by
written notice (an “Acceptance Notice”) delivered to Landlord on or before the
date that is ten (10) Business Days after the giving of the Offer Notice (time
being of the essence) to include the entire Offer Space in the Premises for a
term ending on the Expiration Date.

B. If Tenant timely delivers the Acceptance Notice, then, on the date on which
Landlord delivers vacant and broom-dean possession of the Offer Space to Tenant
(the “Offer Space Inclusion Date”), the Offer Space shall become part of the
Premises. upon all of the terms and conditions set forth in this Lease, except
(i) the Offer Space Rent for the Offer Space shall be as set forth above,
(ii) Tenant’s Proportionate Share shall be increased to reflect the inclusion of
the Offer Space as part of the Premises (iii) unless otherwise specified by
Landlord in the Offer Notice, Landlord shall not be required to perform any
Landlord’s Work or any other work, pay a Landlord’s contribution or a work
allowance or any other amount, or render any services to make the Building or
the Offer Space ready for Tenant’s use or occupancy, and Tenant shall accept the
Offer Space vacant, free of any possessory interest thereon, broom dean and
otherwise in its “AS IS” condition as of the date of the Offer Notice, and
(iv) as may be otherwise set forth in the Offer Notice.

C. If Landlord is unable to deliver possession of the Offer Space to Tenant for
any reason on or before the Anticipated Inclusion Date, the Offer Space
Inclusion Date shall be the date on which Landlord is able to so deliver
possession and Landlord shall have no liability to Tenant therefor and this
Lease shall not in any way be impaired. If an existing tenant of the Offer Space
holds over. Landlord shall use commercially reasonable efforts, which may
include the commencement of an eviction action against such holdover tenant, if
such action is determined by Landlord to be commercially reasonable in the
circumstances, to obtain possession of the Offer Space. This Article 47(C)
constitutes “an express provision to the contrary” within the meaning of
Section 223-a of the New York Real Property Law and any other law of like import
now or hereafter in effect.

 

37



--------------------------------------------------------------------------------

D. If, after receiving an Offer Notice as set forth above, Tenant fails timely
to give an Acceptance Notice, then (i) Landlord may enter into one or more
leases of all or any part of the Offer Space with third parties on such terms
and conditions as Landlord shall determine, the Offer Space Option shall be null
and void and of no further force and effect with respect to all or any part of
the Offer Space and Landlord shall have no further obligation to offer all or
any part of the Offer Space to Tenant, and (ii) Tenant shall, as soon as
reasonably practicable after demand by Landlord, execute an instrument
reasonably satisfactory to Landlord and Tenant confirming Tenant’s waiver of,
and extinguishing, the Offer Space Option contained in this Article 47. Promptly
after the occurrence of the Offer Space Inclusion Date, Landlord and Tenant
shall confirm the occurrence thereof and the inclusion of the Offer Space in the
Premises by executing an instrument reasonably satisfactory to Landlord and
Tenant; provided, that failure by Landlord or Tenant to execute such instrument
shall not affect the inclusion of the Offer Space in the Premises in accordance
with this Article 47.

48. Intentionally Omitted.

49. EXPANSION OPTION. Provided that (i) this Lease shall be in full force and
effect, and (ii) there shall not then be an existing default under this Lease,
beyond any applicable notice and cure periods, Tenant shall have the right to
expand the Premises to Include Suite 232 located on a portion of the second
(2nd) floor or the Building (the “Suite 232’’) once Suite 232 becomes, or
Landlord reasonably anticipates that Suite 232 will become Available. For the
purposes of this Article 49, “Available” means, as to Suite 232, the first
instance after the Commencement Date hereof, that Suite 232 is vacant and free
of any present or future possessory right now existing by the current tenant
thereof or any subtenant (not including Tenant) or any other occupant. Landlord
shalt give to Tenant notice (an “Offer Notice”) thereof, specifying a
description of Suite 232, more particular identified on Exhibit 3 annexed hereto
and the rentable square footage of Suite 232. If Tenant shall give Landlord
written notice on or prior to January 1, 2016 electing to so expand the Premises
(the “Expansion Notice”) to include Suite 232 as part of the Premises, then
Landlord shall deliver possession of Suite 232 to Tenant upon the date that
Suite 232 becomes Available (the “Suite 232 Commencement Date”). If Tenant shall
fail to timely deliver the Expansion notice to Landlord, Tenant shall be deemed
to have waived the expansion right set forth in this Article 49, and Landlord
shall be free to lease all or any portion of Suite 232 to with third parties on
such terms and conditions as Landlord shall determine, the expansion option set
forth in this Article 49 shall be null and void and of no further force and
effect with respect to all or any part of Suite 232 and Landlord shall have no
further obligation to offer all or any part of Suite 232 to Tenant, and Tenant
shall, as soon as reasonably practicable after demand by Landlord, execute an
instrument reasonably satisfactory to Landlord and Tenant confirming Tenant’s
waiver of, and extinguishing, the expansion option contained in this Article 49.
If Tenant timely deliver the Expansion Notice to Landlord in accordance with the
conditions hereof, then, on the Suite 232 Commencement Date, Suite 232 shall
become part of the Premises, upon all of the terms and conditions set forth in
this Lease, for the remainder of the Term, except: (A) Tenant’s Proportionate
Share shall be increased to reflect the inclusion of Suite 232 as part of the
Premises; (B) Tenant shall not be entitled to any rent abatement or free rent;
and (C) the base Rent for Suite 232 shall be equal to the then escalated rent
per square foot which Tenant is then paying for the Premises under the Lease
(prior to the inclusion of Suite 232); and (D) Landlord shall have no obligation
to pay Tenant any work allowance, deliver any materials or perform any
alteration or work with respect to Suite 232 whatsoever, and Tenant shall accept
Suite 232 otherwise in its current then “AS-IS” condition as of the Suite 232
Commencement Date.

50. LEASE DRAFTING. It is acknowledged and agreed that in the preparation of
this lease, indistinguishable contributions were made by the attorneys and other
representatives of both Landlord and Tenant and that Landlord and Tenant each
waives any and all rights, either In law or in equity, to have this lease or any
part thereof interpreted in favor of one party over the other on the basis of
lease draftsmanship and preparation.

**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

**SIGNATURE PAGE TO FOLLOW**

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the day and year first above written.

 

BATTERY COMMERCIAL ASSOCIATES LLC, Landlord By:   /s/ Joseph Moinian Name:  
Joseph Moinian Title:   Managing Member CONSTANT CONTACT, INC., Tenant By:   /s/
Harpreet Grewal Name:  

Harpreet Grewal

Title:  

CFO

Tenant’s EIN Number:

 

39



--------------------------------------------------------------------------------

EXHIBIT 1

Floor Plan of Premises

 

40



--------------------------------------------------------------------------------

EXHIBIT 1

 

LOGO [g559115ex10_1stamp92.jpg]



--------------------------------------------------------------------------------

EXHIBIT 2

FORM OF COMMENCEMENT LETTER

BATTERY COMMERCIAL ASSOCIATES LLC

c/o The Moinian Group

3 Columbus Circle, Suite 2300

New York, New York 10019

 

                                         

                                         

                                         

New York, New York             

 

  Re: Agreement of Lease dated as of the                      by and between
BATIERY COMMERCIAL ASSOCIATES LLC (“Landlord”) and(“Tenant”).

 

PREMISES:  

 

Dear Tenant:

Tenant acknowledges and agrees that the following terms are hereby agreed upon
by and between the Landlord and Tenant and shall be deemed to have the following
definitions in the Lease:

 

1)      The Commencement Date is deemed to be

  

 

  

2)      The Rent Commencement Date is deemed to be

  

 

  

3)      The Lease Expiration Date is deemed to be

  

 

  

By affixing your signature below the parties acknowledge and agree to the terms
of this letter and to give the terms defined above such meaning in the Lease.

Please affix your signature in the space provided below, and return an executed
original to Landlord’s attention.

 

BATTERY COMMERCIAL ASSOCIATES LLC, Landlord By:  

 

 

READ, AGREED AND ACCEPTED:                     , Tenant By:  

 

Name:  

 

Title:  

 

 

41



--------------------------------------------------------------------------------

EXHIBIT 3

Floor Plan- Suite 232

 

42



--------------------------------------------------------------------------------

EXHIBIT 3

SUITE 232

 

LOGO [g559115ex10_1stamp95.jpg]



--------------------------------------------------------------------------------

SCHEDULE A

RULES AND REGULATIONS

 

I. The rights of each tenant In the Building to the entrances, corridors and
elevators of the Building are limited to ingress to and egress from such
tenant’s premises and no tenant shall use, or permit the use of the entrances,
corridors, or elevators for any other purpose. No tenant shall invite to its
premises, or permit the visit of persons in such numbers or under such
conditions as ·to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, elevators and other facilities of the Building by other
tenants. No tenant shall encumber or obstruct, or permit the encumbrances or
obstruction of any of the sidewalks, plazas, entrances, corridors, elevators,
fire exits or stairways of the Building. Landlord reserves the right to control
and operate the public portions of the Building, the public facilities, as well
as facilities furnished for the common use of the tenants, in such manner as
Landlord deems best for the benefit of the tenants generally.

 

II. Landlord may refuse admission to the Building outside of ordinary business
hours to any person not known to the watchman in charge or not having a pass
Issued by Landlord or not properly identified, and may require all persons
admitted to or leaving the Building outside of ordinary business hours to
register. Tenants’ employees, agents and visitors shall be permitted to enter
and leave the Building whenever appropriate arrangements have been previously
made between Landlord and the tenant with respect thereto. Each tenant shall be
responsible for all persons for Whom It requests such permission and shall be
liable to Landlord for all acts of such persons. Any person whose presence in
the Building at any time shall, in the judgment of Landlord, be prejudicial to
the safely, character, reputation or interests of the Building or its tenants
may be denied access to the Building or may be ejected therefrom. In case of
invasion, riot, public excitement or other commotion Landlord may prevent all
access to the Building during the continuance of the same, by closing the doors
or otherwise, for the safety of the tenants and protection of property in the
Building. Landlord may require any person leaving the Building with any package
or other object to exhibit a pass from the tenant from whose premises the
package or object is being removed, but the establishment and enforcement of
such requirement shall not impose any responsibility on Landlord for the
protection of any tenant against the removal of property from the premises of
tenant. Landlord shall, in no way, be liable to any tenant for damages or loss
arising from the admission, exclusion or ejection of any person to or from a
tenant’s premises or the Building under the provisions of this rule.

 

III. No tenant shall obtain or accept for use in its premises ice, drinking
water, towels, barbering, boot blacking, floor polishing, lighting maintenance,
cleaning or other similar services from any persons not authorized by Landlord
in writing to furnish such services. Such services shall be furnished only at
such hours, in such places within the tenant’s premises and under such
regulation as may be fixed by Landlord.

 

IV. No window or other air-conditioning units shall be installed by any tenant,
and only such window coverings as are supplied or permitted by Landlord shall be
used in a tenant’s premises.

 

V. There shall not be used in any space, nor in the public halls of the
Building, either by any tenant, jobber or others in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

 

VI. All entrance doors in each tenant’s premises shall be left locked when the
tenant’s premises are not in use. Entrance doors shall not be left open at any
time. All windows in each tenant’s premises shall be kept closed at all times
and all blinds therein above the ground floor shall be lowered when and as
reasonably required because of the position of the sun, during the operation of
the air-conditioning system to cool or ventilate the tenant’s premises.

 

VII. No noise, including the playing of any musical instruments, radio or
television, which, in the judgment of Landlord, might disturb other tenants In
the Building, shall be made or permitted by any tenant. No dangerous,
inflammable, combustible or explosive object, material or fluid shall be brought
into the Building by any tenant or with the permission of any tenant.

 

VIII. Each tenant shall be required to use Landlord’s designated locksmith and
may only install such locks and other security devices as Landlord approves.
Each tenant shall furnish Landlord with keys to its respective premises so that
Landlord may have access thereto for the purposes set forth in the Lease. No
additional locks or bolls of any kind shall be placed upon any of the- doors or
windows in any tenant’s premises and no lock on any door therein shall be
changed or altered in any respect. Duplicate keys for a tenant’s

 

43



--------------------------------------------------------------------------------

  premises and toilet rooms shall be procured only from Landlord, which may make
a reasonable charge therefore. Upon the termination of a tenant’s lease, all
keys of the tenant’s premises and toilet rooms shall be delivered to Landlord.

 

IX. Each tenant, shall, at its expense, provide artificial light in the premises
for Landlord’s agents, contractors and employees while performing janitorial or
other cleaning services and making repairs or alterations in said premises.

 

X. No tenant shall install or permit to be installed any vending machines,
except for use by Tenant’s employees and visitors.

 

XI. No animals or birds may be brought into or kept in or about the Building:
Tenant acknowledges that any violation of this Rule and Regulation will impair
the first class character and reputation of the Building. In addition, no
bicycles, mopeds or vehicles of any kind shall be brought into or kept in or
about the Building or permitted therein.

 

XII. No furniture, office equipment, packages or merchandise will be received In
the Building or carried up or down in the elevator, except between such hours as
shall be designated by Landlord. Landlord shall prescribe the charge for freight
elevator use and the method and manner in which any merchandise, heavy
furniture, equipment or safes shall be brought in or taken out of the Building,
and also the hours al which such moving shall be done. No furniture, office
equipment, merchandise, large packages or parcels shall be moved or transported
in the passenger elevators at any time.

 

XIII. All electrical fixtures hung in offices or spaces along the perimeter of
any tenant’s Premises must be fluorescent, or LED or similarly energy efficient
quality, type, design and bulb color approved by Landlord unless the prior
consent of Landlord has been obtained for other lamping.

 

XIV. The exterior windows and doors that reflect or admit light and air into any
premises or the halls, passageways or other public places in the Building, shall
not be covered or obstructed by any tenant, nor shall any articles be placed on
the windowsills.

 

XV. Canvassing, soliciting and peddling in the Building is prohibited and each
tenant shall cooperate to prevent same.

 

XVI. No tenant shall do any cooking, conduct any restaurant, luncheonette or
cafeteria for the sale or service of food or beverages to its employees or to
others, except as expressly approved in writing by Landlord, Landlord hereby
approves the use of microwaves In the Premises. In addition, no tenant shall
cause or permit any odors of cooking or other processes or any unusual or
objectionable odors to emanate from the premises. The foregoing shall not
preclude tenant from having food or beverages delivered to or served at the
premises, provided that no cooking or food preparation shall be carried out at
the premises (except as expressly set forth herein).

 

XVII. No tenant shall generate, store, handle, discharge or otherwise deal with
any Hazardous Substances on or about the Real Property, except to the extent
expressly permitted in the Lease.

 

44



--------------------------------------------------------------------------------

SCHEDULE B

REQUIREMENTS FOR

“CERTIFICATES OF FINAL APPROVAL”

 

1. All required Building Department Forms must be properly filled out and
completed by the approved architect/engineer of record or Building Department
expediter, as required.

 

2. All forms are to be submitted to Landlord for Landlord’s review and signature
prior to submission of final plans and forms to the New York City Building
Department, as required.

 

3. All pertinent forms and filed plans are to be stamped and sealed by a
licensed architect and/or professional engineer, as required. All controlled
inspections are to be performed by the architect/engineer of record unless
approved otherwise by Landlord.

 

4. A copy of all approved forms, permits and approved Building Department plans
(stamped and signed by the New York City Building Department) are to be
submitted to the building office prior to start of work.

 

5. Copies of all completed inspection reports and NYC Building Department
sign-offs are to be submitted to the building office immediately following
completion of construction, as required.

 

6. All claims, violations or discrepancies with improperly filed plans,
applications, or improperly completed work shall become the sole responsibility
of the applicant to resolve, as required.

 

7. All changes to previously approved plans and applications must be filed under
an amended application, as required. Landlord reserves the right to withhold
approvals to proceed with changes until associated plans are properly filed with
the New York City Building Department, as required.

 

8. The architect/engineer of record accepts full responsibility for any and all
discrepancies or violations which arise out of non-compliance with all local
laws and building codes having jurisdiction over the work.

 

9. Landlord reserves the right to reject any and all work requests and new work
applications that are not properly filed or accompanied by approved plans and
building permits.

 

10. All ACP’s and asbestos inspections must be conducted by a licensed and fully
qualified asbestos inspection agency approved by Landlord.

These forms must be furnished by the Architect / Engineer of record or Building
Department expediter (filing agency) and approved by the Landlord prior to
submitting all plans and forms to the New York City Building Department for
final approval.

These forms must be furnished by Tenant.

 

     

Form

  

Description

    *    PW-1    Building Notice Application (Plan work approval application)
    *    PW-1B   

Plumbing/Mechanical Equipment

Application and Inspection Report

    *    PW-1    Statement Form B     *    TR-1    Amendment Controlled
Inspection Report         PW-2    Building Permit Form (All Disciplines)        
Form 708    Building Permit “Card”     *    TR-1    Certification of Completed
Inspection and Certified Completion Letter by Architect/Engineer of record or
Building Department expediter.         PW-3    Cost Affidavit Form         PW-4
   Equipment Use Application Form

 

45



--------------------------------------------------------------------------------

    *    PW-6    Revised Certificate of Occupancy for change in use (if
applicable)         Form ACP7    New York City Department of      Or   
Environmental Protection Asbestos    Form ACP5    Inspection Report as prepared
by a licensed and approved asbestos inspection agency       Building Department
Equipment Use Permits for all new HVAC equipment installed under this
application       Revised Certificate of Occupancy for change in use (if
applicable)

 

* These items must be perforated (with the date and New York City Building
Department Stamp) to signify New York City Building Department Approval. All
forms must bear proper approvals and sign-offs prior to authorization given by
Landlord to proceed with the work.

 

46



--------------------------------------------------------------------------------

SCHEDULE C

TENANT ALTERATION WORK AND NEW CONSTRUCTION

                  CONDITIONS AND REQUIREMENTS

 

1. No Alterations are permitted to commence until original Certificates of
Insurance required from Tenant’s general contractor (the “General Contractor”)
and all subcontractors complying with the attached requirements are on file with
the Building office.

 

2. All New York City Building Department applications with assigned BN# and
permits must be on file with the Building office prior to starting work. A copy
of the building permit must also be posted on the job site by the General
Contractor. The General Contractor shall make all arrangements with Landlord’s
expediter for final inspections and sign-offs prior to substantial completion.

 

3. The General Contractor shall comply with all Federal, State and local laws,
building codes, OSHA requirements, and all laws having jurisdiction over the
performance and handling of the Alterations.

 

4. The existing “Class E” fire alarm system (inducting all wiring and controls),
if any, must be maintained at all times. Any additions or alterations \o the
existing system shall be coordinated with the Building office as required. All
final tie-in work is to be performed by Landlord’s fire alarm vendor and
coordinated by the General Contractor. All costs for the tie-ins are
reimbursable to Landlord by Tenant

 

5. All wood used, whether temporary or not, such as blocking, form work, doors,
frames, etc. shall be fire rated in accordance with the New York City Building
and Fire Code requirements governing this work.

 

6. Building standby personnel (i.e. Building operating engineer and/or elevator
operator), required for all construction will be at Landlord’s discretion.
Freight elevators used for overtime deliveries must be scheduled in writing with
Landlord at least 24 hours in advance, as required. All costs associated are
reimbursable to Landlord by Tenant.

 

7. The General Contractor shall comply with the Rules and Regulations of the
Building elevators and the manner of handling materials, equipment and debris to
avoid conflict and interference with Building operations. All bulk deliveries or
removals will be made prior to 8:00 a.m. and after 5:00 p.m. or on weekends, as
required.

 

8. No exterior hoisting will be permitted. All products or materials specified
are to be assembled on­site, and delivered to the site in such a manner so as to
allow unobstructed passage through the Building’s freight elevator, lobbies,
corridors, etc. The General Contractor will be responsible for protection of all
finished spaces, as required.

 

9. All construction personnel must use the freight elevator at all limes. Any
and all tradesman found riding the passenger elevators without prior approval
from Landlord will be escorted out of the Building and not be allowed re-entry
without written approval from the Building office.

 

10. During the performance of Alterations, Tenant’s construction supervisor or
job superintendent must be present on the job site at all times.

 

11. During the performance of Alterations, all demolition work shall be
performed after 6:00 p.m. during the week or on weekends. This would include
carting or rubbish removal as well as performing any operations that would
disturb other Building tenants or other occupants (drilling, chopping, grinding,
recircuiting, etc.).

 

12. No conduits or cutouts are permitted to be installed in the floor slab
without prior written approval from Landlord. Landlord reserves the right to
restrict locations of such items to areas that will not interfere with the
Building’s framing system or components. No conduits or cutouts are permitted
outside of Tenant’s Premises.

 

13. Plumbing connections to Building supply, waste and vent lines are to be
performed after normal working hours, and coordinated with the Building manager,
and are to include the following minimum requirements:

 

  A Separate shutoff valves for all new hot and/or cold water supply lines
(including associated access doors).

 

  B. Patch and repair of existing construction on floor below, immediately
following completion of plumbing work (to be performed after normal working
hours, as required).

 

47



--------------------------------------------------------------------------------

14. The General Contractor must coordinate all work to occur in public spaces,
core areas and other tenant occupied spaces with Landlord, and perform all such
work after normal working hours (to include associated patch and repair work).
The General Contractor shall provide all required protection of existing
finishes within the affected area(s).

 

15. The General Contractor must perform all floor coring, drilling or trenching
after normal business hours, and obtain Landlord’s permission and approval of
same prior to performing such work.

 

16. Convector mounted outlets and associated conduits, wiring, boxes, etc.,
shall be located and installed in areas where they will not hinder the operation
or maintenance of existing fan coil units or prevent removal or replacement of
access panels or removable covers.

 

17. The General Contractor shall be responsible for all final tests, inspections
and approvals associated with all modifications, deletions or additions to
Building Class “E” systems and equipment.

 

18. Recircuiting of existing power/lighting panels and circuits affecting
Building and/or tenant operations are to be performed after normal business
hours and coordinated with the Building office in advance, as required.

 

19. All burning and welding to be performed in occupied or finished areas shall
be performed after normal business hours and coordinated with the Building
office in advance, as required. Proper ventilation of the work area will be
required in order to perform this work.

 

20. The General Contractor shall provide Landlord’s managing agent and the
Building office with all approved submittal and closeout documents as well as
all required final inspections and Building Department sign-offs just prior to
or immediately following completion of construction.

 

21. Any and all Alterations to the Building sprinkler system (including draining
of system) are to be performed after normal business hours and coordinated with
the Building office, as required. All costs associated with the shutdown, drain
and refill of the sprinkler system are reimbursable to Landlord.

 

22. The General Contractor shall be responsible for any and all daily cleanup
required to keep the job site clean throughout the entire course of the
Alterations. No debris shall be allowed to accumulate in any public spaces.

 

23. The General Contractor shall be responsible for proper protection of all
existing finishes and construction for Alterations to be performed in common
Building areas. All Alterations to be performed in occupied areas outside of the
Premises shall be performed after normal business hours and coordinated with the
Building office, as required.

 

24. The General Contractor shall perform any and all hoisting associated with
the Alterations after normal business hours. The General Contractor will obtain
all required permits and insurance to perform work of this nature. The General
Contractor shall specify hoisting methods and provide all required permits and
insurance to Landlord’s managing agent and the Building office prior to
commencement of Alterations.

 

25. All contractors and subcontractors shall perform all work in a professional
manner, and shall work in close harmony with one another as well as with the
Building management and maintenance personnel.

 

26. The General Contractor shall forward complete copies of all approved
contractor submittal, and Building and Fire Department sign-offs and Statement
of Responsibility forms, to the Building office immediately following completion
of construction.

 

48



--------------------------------------------------------------------------------

INSURANCE REQUIREMENTS

LIABILITY LIMITATIONS

 

A. Comprehensive or Commercial General Liability Insurance written on an
occurrence basis, to afford protection of $5,000,000 combined single limit for
personal injury (provide such amount shall be $1,000,000 for subcontractors),
bodily injury and/or death and Broad Form property damage arising out of any one
occurrence; and which insurance shall include coverage for premises-operations
(including explosion, collapse and underground coverage), elevators, contractual
liability, owner’s and contractor’s protective liability, and completed
operations liability.

 

B. Comprehensive Auto Liability Insurance covering the use of all owned,
non-owned and hired vehicles providing bodily injury and property damage
coverage, all on a per occurrence basis, at a combined single limit of
$1,000,000.

 

C. Worker’s Compensation Insurance providing statutory benefits for contractor’s
employees and Employer’s Liability Coverage in an amount not less than
$100,000/$500,000/$100,000.

 

D. Property coverage damage to or loss of use of contractor’s equipment.

CERTIFICATE HOLDER

BATTERY COMMERCIAL ASSOCIATES LLC

3 Columbus Circle, Suite 2300

New York, New York 10019

ADDITIONAL INSUREDS

NEWMARK KNIGHT FRANK

125 Park Avenue

Eleventh (11th) Floor

New York, New York 10017

THE MOINIAN GROUP

3 Columbus Circle, Suite 2300

New York, New York 10019

In addition to listing each of the Additional Insureds, as noted above, the
Certificate of Insurance, general liability form, shall state “The General
Aggregate limit applies separately to each project.”

The name and address of the Additional Insureds shall appear on the Certificate
of Insurance. The insurance agent’s address and telephone number is also
required.

 

49



--------------------------------------------------------------------------------

SCHEDULE D

INTENTIONALLY OMITTED

 

50



--------------------------------------------------------------------------------

SCHEDULE E

RENT SCHEDULE

17 BATTERY SOUTH – PARTIAL ELEVENTH (11th) FLOOR

CONSTANT CONTACT, INC.

 

YEAR

   MONTHLY BASE RENT      ANNUAL BASE RENT  

Commencement Date through and including the day prior to the one (1) year
anniversary of the Commencement Date

   $ 53,602.50       $ 643,230.00   

From the one (1) year anniversary of the Commencement Date through and including
the day prior to the two (2) year anniversary of the Commencement Date

   $ 55,210.58       $ 662,526.90   

From the two (2) year anniversary of the Commencement Date through and including
the day prior to the three (3) year anniversary of the Commencement Date

   $ 56,866.89       $ 682,402.71   

From the three (3) year anniversary of the Commencement Date through and
including the day prior to the four (4) year anniversary of the Commencement
Date

   $ 58,572.90       $ 702,874.79   

From the four (4) year anniversary of the Commencement Date through and
including the day prior to the five (5) year anniversary of the Commencement
Date

   $ 60,330.09       $ 723,961.03   

From the five (5) year anniversary of the Commencement Date through and
including the Expiration Date

   $ 62,139.99       $ 745,679.86   

 

51



--------------------------------------------------------------------------------

SCHEDULE F

INTENTIONALLY OMITTED

 

52



--------------------------------------------------------------------------------

SCHEDULE G

TENANT’S INITIAL ALTERATION WORK

 

53



--------------------------------------------------------------------------------

 

LOGO [g559115ex10_1stamp107.jpg]



--------------------------------------------------------------------------------

SCHEDULE H

FIRE SPRINKLER SCOPE OF WORK

 

•  

Tenant will design and install, at Landlord’s sole cost and expense, an approved
sprinkler system for the Premises. Tenant’s scope of work will be limited to
connecting to the existing building standpipe risers, installing necessary
valving & fire alarm devised at the standpipe riser connection, and installing
piping and sprinkler heads throughout the Premises. Landlord shall provide to
Tenant, at no charge and within five (5) business days after the effective Date,
the fire protection riser diagram and hydraulic information for Tenant’s use in
preparation of such design.